


PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is dated as of July 8, 2013
(the “Effective Date”), and is made and entered into by and among Behringer
Harvard Florida MOB Member, LLC, a Delaware limited liability company (“BH
Member”), BH-AW Florida MOB Venture, LLC, a Delaware limited liability company
(“BH-AW JV”), AW SFMOB Investor, LLC, a Florida limited liability company (“AW
Investor”), AW SFMOB Managing Member, LLC, a Florida limited liability company
(“AW Manager”, and, together with AW Investor, “Purchaser”), and each Seller (as
defined in Recital C. below).
RECITALS:
A.    BH Member, AW Investor and AW Manager are all of the members of BH-AW JV,
with BH Member owning a 90% membership interest in BH-AW JV, AW Investor owning
a 9.99% membership interest in BH-AW JV, and AW Manager owning a 0.01%
membership interest in BH-AW JV.
B.    BH-AW JV was formed by filing a Certificate of Formation with the
Secretary of State of Delaware on August 11, 2010, and is governed by that
certain Limited Liability Company Agreement of BH-AW Florida MOB Venture, LLC
dated August 12, 2010 entered into by BH Member, AW Investor and AW Manager, as
amended by that certain First Amendment to the Limited Liability Company
Agreement of BH-AW Florida MOB Venture, LLC dated August 12, 2010 and that
certain Second Amendment to the Limited Liability Company Agreement of BH-AW
Florida MOB Venture, LLC dated as of July 8, 2013 (as amended, the “JV
Agreement”).
C.    BH-AW JV is the sole member of the nine Delaware limited liability
companies described on attached Exhibit A (each a “Seller” or collectively as
the “Sellers”). Sellers own the medical office building and/or property
described on attached Exhibit A (all of the properties, real or personal, owned
or held by any Seller are referred to collectively as the “Properties”).
D.    Each Seller, desires to sell, and Purchaser desires to purchase, the
Properties, all on the terms and conditions set forth herein.
AGREEMENT:
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
1.1    Recitals; Interpretation. The Recitals set forth above are hereby
incorporated herein by this reference. In this Agreement, the singular includes
the plural and the plural the singular; words importing any gender include the
other gender; references to statutes, regulations or ordinances are to be
construed as including all provisions consolidating, amending or replacing

DLI-6447995v8

--------------------------------------------------------------------------------




the referenced statute, regulation or ordinance; references to agreements and
other contractual instruments shall be deemed to include all subsequent
amendments to or changes in such agreements or instruments entered into in
accordance with their respective terms; references to persons include their
permitted successors and assigns; use of the term “include” or “including” shall
mean to include or including without limitation; and references to a “Section”
shall mean, as applicable, a section or subsection of this Agreement unless
otherwise expressly stated.
1.2    Definitions. In addition to other terms as may be defined elsewhere in
this Agreement, as used herein, the following defined terms shall have the
meanings set forth below:
“Adjustment Year” shall mean the calendar year in which the Closing occurs.
“Assumed Business Agreements” means all Business Agreements that (i) Purchaser
agrees to assume as provided in or required by Section 6.4, and (ii) are
assigned to Purchaser pursuant to a General Assignment for a Property conveyed
to Purchaser.
“Assumed Liabilities” means the following:
(a)    all obligations of the applicable Seller that arise or accrue under the
Assumed Business Agreements on and after the effective date of the General
Assignment for a Property conveyed by such Seller;
(b)    all obligations of the applicable Seller that arise or accrue under each
Ground Lease on and after the effective date of the Ground Lease Assignment for
a Ground Leased Property conveyed by such Seller;
(c)    all obligations of the applicable Seller that arise or accrue under each
Tenant Lease on and after the effective date of the Tenant Lease Assignment for
a Property conveyed by such Seller;
(d)    all obligations of the applicable Seller that arise or accrue under the
Permitted Exceptions applicable to a Property conveyed by such Seller;
(e)    all obligations under any Permit and Warranty assigned to Purchaser that
arise or accrue on or after the effective date of the General Assignment for a
Property;
(f)    all Property Taxes and all other obligations or liabilities with respect
to each Property that are due and payable on or after the Closing Date; and
(g)    all obligations assigned to and assumed by Purchaser under any agreements
or instruments executed by, delivered to and/or accepted by Purchaser at
Closing.
“Aviva Loans” means those certain loans made by Aviva Life and Annuity Company
to BH-AW Victor Farris, LLC in the original principal amount of $12,800,000 and
to BH-AW Palmetto, LLC in the original principal amount of $6,350,000 which are
secured by first lien mortgages encumbering the Properties owned by such
Sellers.

DLI-6447995v8    2

--------------------------------------------------------------------------------




“AW Investor” shall have the meaning set forth in the introductory paragraph of
this Agreement.
“AW Manager” shall have the meaning set forth in the introductory paragraph of
this Agreement.
“BH-AW JV” shall have the meaning set forth in the introductory paragraph of
this Agreement.
“BH Member” shall have the meaning set forth in the introductory paragraph of
this Agreement.
“Bill of Sale” means a bill of sale substantially in the form of Exhibit B
hereto by which a Seller conveys to Purchaser such Seller’s right, title and
interest in and to the Personal Property, if any, located at a Property owned by
such Seller, effective as of the Closing Date.
“Business Agreement” means any service contract, equipment lease, maintenance
agreements, leasing commission agreements, contractor agreement, construction
contract or other agreement or instrument affecting all or a portion of a
Property or the operation thereof (other than any Ground Lease or Tenant Lease)
to which a Seller is party and that is assignable by such Seller without the
consent or approval of any other Person, or for which a consent or approval of
another Person is procured by Purchaser.
“Business Day” means any calendar day other than a Saturday, a Sunday or a day
on which national banks are not required to remain open or authorized by law to
remain closed.
“Closing” means the closing of the purchase and sale of all of the Properties
contemplated by this Agreement.
“Closing Certificate” means a certificate substantially in the form of Exhibit J
dated as of the Closing certifying that, except as specifically set forth in
such certificate, that the certifying party has complied with the condition
precedents set forth in Section 7.1 or 7.2, as applicable.
“Closing Date” means the date upon which Closing shall take place, which date
shall be determined by Purchaser by delivery of not less than fifteen (15) days
prior written notice to BH Member and Sellers; provided, however, in no event
shall the Closing Date be later than the Outside Closing Date.
“Closing Statement” shall mean the statement to be prepared by Title Company in
conjunction with Closing and dated as of the Closing Date that itemizes the
Purchase Price and all adjustments thereto as provided in this Agreement and as
approved and executed by the parties to this Agreement.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Deed” means (i) with respect to the Fee Owned Property, a special warranty deed
substantially in the form of Exhibit C-1 hereto, or (ii) with respect to the
Improvements located on

DLI-6447995v8    3

--------------------------------------------------------------------------------




each Ground Leased Property, a special warranty deed substantially in the form
of Exhibit C‑2 hereto.
“Earnest Money” shall have the meaning set forth in Section 2.1(b).
“Effective Date” shall have the meaning set forth in the introductory paragraph
of this Agreement.
“Executive Order 13224” means Executive Order 13224 – Blocking Property and
Prohibiting Transactions with Persons who Commit, Threaten to Commit or Support
Terrorism, as amended.
“Existing Tenant Leases” means the Tenant Leases existing as of the Effective
Date, together with, as applicable, all existing renewals, modifications and
addenda thereto, guarantees thereof, and recorded memoranda.
“Fee Owned Property” means the Property owned by BH-AW FMC Land, LLC.
“General Assignment” means the assignment between Purchaser and a Seller,
substantially in the form of Exhibit D hereto, pursuant to which the right,
title and interest of such Seller in and to the Assumed Business Agreements and
the Permits and Warranties relating to the Property conveyed to Purchaser by
such Seller are assigned to, and obligations there under are to be assumed by,
Purchaser, effective as of the Closing Date.
“Government” means any federal, state, local or municipal government or any
department, commission, board, bureau, agency, instrumentality, unit or taxing
authority thereof having jurisdiction over the parties to this Agreement or the
Properties.
“Ground Leases” means each of the Ground Leases dated October 8, 2010 between
Tenet Healthcare Corporation and/or its affiliates, as ground lessor, and the
applicable Seller, as ground lessee, with respect to each Ground Leased
Property.
“Ground Lease Assignments” means the assignments between Purchaser and Sellers
of the Ground Leases for the Ground Leased Properties, substantially in the form
of Exhibit E hereto, pursuant to which the right, title and interest of such
Seller in and to the Ground Lease relating to its Ground Leased Property is
assigned by such Seller to, and obligations thereunder are assumed by,
Purchaser, effective as of the Closing Date.
“Ground Leased Property” means each of the Properties that are subject to one of
the Ground Leases.
“Ground Lease Rents” means the rents and sums payable by a Seller under the
Ground Lease for the applicable Ground Leased Property.
“Ground Lease Notice Letter” shall have the meaning set forth in
Section 2.4(b)(x).
“Ground Lessor” means the ground lessor identified under each of the Ground
Leases.

DLI-6447995v8    4

--------------------------------------------------------------------------------




“Ground Lessors Consents” shall have the meaning set forth in Section 1.3(a).
“Improvements” individually or collectively as the context may apply, means the
improvements located on the Properties.
“Investor” means any potential equity partner, investor or assignee of
Purchaser.
“JV Agreement” shall have the meaning set forth in paragraph B of the Recitals.
“Laws” means all federal, state and local laws, moratoria, initiatives,
referenda, ordinances, rules, regulations, standards, orders and other
governmental requirements applicable to the parties to this Agreement or the
Properties, including those relating to the environment, health and safety,
disabled or handicapped persons, and, as applicable, to the licensing of the
Properties.
“Leasehold Owner’s Title Commitment” shall have the meaning set forth in
Section 6.3.
“Leasehold Owner’s Title Policy” means a leasehold owner’s policy of title
insurance issued by the Title Company at Closing pursuant to a Leasehold Title
Commitment for the Ground Leased Properties, in the amount of the Purchase Price
allocated to such Ground Leased Property, on the most currently available and
applicable leasehold owner’s title insurance form approved for issuance in the
State of Florida.
“Material Damage” means damage to a Property of such nature that the cost of
restoring the same to its condition prior to the casualty will exceed five
percent (5%) of the Purchase Price allocated to such Property as provided in
Exhibit G, as determined by an independent insurance adjuster mutually agreeable
to the parties if the parties cannot otherwise agree upon the cost of
restoration.
“Material Portion” means that portion of a Property which, if taken or
condemned, would (a) eliminate or materially adversely impact access to any
portion of the Project to which access is available as of the Effective Date,
(b) cause any material non-compliance with any applicable Laws, or
(c) materially adversely impair the use of the Property for the purpose for
which it is presently being operated.
“New Tenant Leases” shall mean, as applicable, (a) those leases, license
agreements and occupancy agreements pertaining to portions of a Property,
together with all associated guaranties and sureties, which are entered into
after the Effective Date by a Seller in accordance with the terms of this
Agreement, as the same may be amended or modified from time to time in
accordance with the terms of this Agreement, (b) any amendment to or
modification of an Existing Tenant Lease that is not expressly contemplated by
the terms of such Existing Tenant Lease, and (c) any recorded memoranda with
respect to the foregoing.
“Original Earnest Money” shall have the meaning set forth in Section 2.1(b).
“Outside Closing Date” shall mean December 16, 2013.
“Owner’s Title Commitment” shall have the meaning set forth in Section 6.3.

DLI-6447995v8    5

--------------------------------------------------------------------------------




“Owner’s Title Policy” shall mean an owner’s policy of title insurance issued by
the Title Company at Closing pursuant to a Title Commitment for the Fee Owned
Property, in the amount of the Purchase Price allocated to such Fee Owned
Property, on the most currently available and applicable owner’s title insurance
form approved for issuance in the State of Florida.
“Permits and Warranties” means the following, to the extent that they relate
exclusively to the Properties, are held and controlled by the applicable Seller,
and are assignable by the applicable Seller thereof without the consent or
approval of any other Person: (i) licenses, permits, certificates or approvals
of any nature from any Government; and (ii) guarantees, warranties and
indemnities, if any, pertaining to, as applicable, the fee ownership of, or
ground lease interest in, such Properties.
“Permitted Exceptions” means (a) all liens for Property Taxes that are not yet
due and payable or not an obligation of a Seller; (b) liens provided for by
applicable Laws in favor of applicable cities, towns, villages or port
authorities for unpaid surface-water, water, sewer, waste or gas utility charges
and/or systems that are not yet due and payable; (c) easements, declarations,
restrictions, requirements, reservations, conditions, agreements, covenants,
rights-of-way, and other encumbrances of record as of the Effective Date;
(d) any claim by the State of Florida by right of sovereignty to any portion of
the subject lands, including submerged, filled and artificially exposed lands
and lands accreted to such lands; (e) any state of facts that would be disclosed
by an accurate survey or independent inspection of the Properties; (f) all
applicable building and zoning ordinances, Laws, regulations and restrictions of
any Government; (g) such easements, restrictions, covenants and other
encumbrances affecting the Properties that become matters of public record after
the Effective Date and before the Closing to the extent that such matters are
waived or accepted, or deemed to be waived or accepted, by Purchaser; (h) the
terms and provisions of the Ground Leases applicable to the Ground Leased
Properties, including, without limitation, reversionary interests in and to the
Improvements comprising a part of such Ground Leased Property; (i) the rights of
tenants and licensed occupants of the Properties, or portions thereof, under
Tenant Leases, together with, as applicable, any and all subtenants’, licensees’
and other occupants’ rights and privileges under subleases, licenses and/or
occupancy agreements thereunder; (j) all continuing and prospective rights of
first refusal and other purchase options and rights affecting the Properties;
(k) all Assumed Liabilities; and (l) all easements, declarations, restrictions,
requirements, reservations, conditions, agreements, covenants, rights-of-way,
and other encumbrances reflected in the owner’s and/or leasehold title policies
originally issued to any Seller in connection with such Seller’s execution of
the Ground Leases or acquisition of any of the Properties.
“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization, a Government
and any other legal entity.
“Personal Property” means, collectively, all personal property owned by a
Seller, located on a Property and used exclusively in connection with the
operation, use, management and maintenance of the Property, but excluding all
personal property of any nature whatsoever belonging to, licensed to and/or
owned by any Tenant or any Person other than a Seller or any trademarks, trade
names or symbols incorporating the name “Behringer Harvard.”
“Property Documents” means copies of any information or documents supplied or
made available by Sellers, AW Manager or AW Investor, whether written or oral or
in the form of maps,

DLI-6447995v8    6

--------------------------------------------------------------------------------




surveys, plats, title information, environmental reports, engineering studies,
inspection reports, plans, specifications or any other information whatsoever,
without exception, pertaining to the Properties, any and all records, rent
rolls, estoppels, and other agreements and documents pertaining to the use or
occupancy of the Properties or any portion thereof, the income thereof, or the
costs and expenses of the maintenance thereof, and any and all other matters
concerning the condition, suitability, integrity, marketability, compliance with
Laws or other attributes of the Properties or any part thereof.
“Properties” shall have the meaning set forth in paragraph C of the Recitals.
“Property Taxes” means all ad valorem, real property and personal property
taxes, all general and special private and public assessments, all other
property taxes, all special taxing district taxes, and all similar obligations,
including non-ad valorem tax and intangible tax obligations, relating to a
Property and are the responsibility of and are payable by a Seller in connection
with its ownership or other rights in or operation of a Property.
“Purchase Price” means the sum of Sixty-Four Million Seven Hundred Sixty-Seven
Thousand Seven Hundred Fifty-Five and No/100 Dollars ($64,767,755.00) to be
allocated among the respective Properties as set forth in Exhibit G hereto.
“Purchaser” shall have the meaning set forth in the introductory paragraph of
this Agreement.
“Purchaser Closing Documents” means those documents required to be executed and
delivered by Purchaser or its Assignee to Sellers under Section 2.4(c) of this
Agreement.
“Purchaser Related Party” means any Investor, any affiliate, officer, director,
member, partner, shareholder, or employee of Purchaser or any Investor, and any
attorneys and representatives, current and prospective financial partners and
engineers, agents, representatives, consultants, prospective lenders engaged by
or working with Purchaser or any Investor in connection with the transactions
contemplated under this Agreement.
“Purchase Right” and “Purchase Rights” shall have the meaning set forth in
Section 1.3(a).
“Rent Roll” means a rent roll for each Property certified by the applicable
Seller as true, accurate and complete as of the Closing Date with respect to
such Seller’s Property and containing the following then-current information for
the Existing Tenant Leases relating thereto and to be conveyed by such Seller as
part of such Seller’s Property: (a) the name of each Tenant; (b) the size, in
rentable square feet, and identification of the premises leased by each Tenant;
(c) the term of each such Existing Tenant Lease; (d) the amount of any security
or other refundable deposit, if any, held on behalf of each such Tenant; and
(e) the amount of monthly base rent under each applicable Existing Tenant Lease.
“ROFR Waivers” shall have the meaning set forth in Section 1.3(a).
“Second Deposit” shall have the meaning set forth in Section 2.1(c).

DLI-6447995v8    7

--------------------------------------------------------------------------------




“Seller Closing Documents” means those documents required to be executed and
delivered by Sellers to Purchaser under Section 2.4(b) of this Agreement.
“Survey” means the ALTA/ACSM survey of a Property to be undertaken and completed
by a Florida licensed surveyor acceptable to Purchaser and Title Company, and
each Survey to (a) be undertaken in accordance with the 2011 ALTA/ACSM Minimum
Standard Detail Requirements for ALTA/ACSM Land Title Surveys, and (b) reflect
all matters shown on the Leasehold Owner’s Title Commitment or Owner’s Title
Commitment applicable to such Property.
“Surveys” means the Survey undertaken with respect to the each of the
Properties, collectively.
“Tenant” means each party named as the tenant or lessee under each Tenant Lease.
“Tenant Leases” means, as to a particular Property, (i) the Existing Tenant
Leases relating to the portions of such Property to which such Seller is a
party, as amended, modified or extended prior to the Closing as permitted by
this Agreement, and (ii) any New Tenant Lease relating to the such Property to
which Seller becomes a party after the Effective Date, as amended, modified or
extended prior to the Closing as permitted by this Agreement.
“Tenant Lease Assignment” means an assignment and assumption of the Tenant
Leases (other than a Ground Lease), substantially in the form of Exhibit F
hereto, pursuant to which the applicable Seller’s right, title and interest in
and to each of the Tenant Leases for a Property are assigned to, and such
applicable Seller’s obligations thereunder are assumed by, Purchaser, effective
as of the Closing Date.
“Tenant Lease Rents” means the rents, revenue and other receivables payable by
Tenants to Sellers under the Tenant Leases for each of the Properties.
“Tenant Notice Letter” shall have the meaning set forth in Section 2.4(b)(viii).
“Title Commitment” means each Leasehold Owner’s Title Commitment and each
Owner’s Title Commitment, collectively.
“Title Company” means Fidelity National Title Insurance Company having an
address of 15951 SW 41st Street, Suite 800, Weston, FL 33331, Attn:
George Tellez.


“Title Company’s Agent” shall have the meaning set forth in Section 6.3.
1.3    Purchase Rights of First Refusal/Ground Lessor Consents to Assignment.
(a)    The parties acknowledge that each of the Ground Leases provides the
applicable Ground Lessor with a purchase right of first refusal (each a
“Purchase Right” and, collectively, the “Purchase Rights”), as well as the right
to consent, in its reasonable discretion, to any assignment of the ground
lessee’s interest in and to such Ground Lease. Prior to Closing and in no event
later than the Outside Closing Date, Purchaser shall obtain from each Ground
Lessor: (i) Ground Lessor’s written waiver of its Purchase Right with respect to
only the purchase and sale transactions between

DLI-6447995v8    8

--------------------------------------------------------------------------------




each applicable Seller and Purchaser (or, if and as ultimately applicable,
Purchaser’s applicable permitted assignee(s) under Section 11.3 hereof)
contemplated by this Agreement (collectively, the “ROFR Waivers”); and (ii) the
Ground Lessor’s consent to the assignment of the Ground Lease to Purchaser or
Purchaser’s permitted assignee(s), as provide in Section 11.3 (collectively, the
“Ground Lessor Consents”).
(b)    In the event Purchaser fails to obtain all the Ground Lessor Consents
prior to the Outside Closing Date, then either Seller or Purchaser shall have
the right to terminate this Agreement, whereupon neither party shall have any
further duties or obligations under this Agreement, except for any obligations
that expressly survive the termination of this Agreement, and the Earnest Money
shall be disbursed by Title Company to Sellers.
(c)    In the event that any Ground Lessor elects to exercise its Purchase Right
with respect to any Property and Purchaser is unable to obtain all of the ROFR
Waivers, then (i) the Property that any Ground Lessor elects to acquire shall be
excluded from this Agreement, (ii) the Purchase Price shall be decreased by the
portion of the Purchase Price allocated to such affected Property as provided in
Exhibit G hereto, and (iii) Purchaser shall still acquire all of the remaining
Properties pursuant to the terms of this Agreement which shall otherwise remain
in full force and effect.
ARTICLE II    
PURCHASE AND SALE
2.1    Purchase and Sale; Earnest Money.
(h)    Upon the terms and subject to the conditions set forth in this Agreement,
each Seller at the Closing shall sell, transfer and assign to Purchaser all
right, title and interest of such Seller in and to the Property to be conveyed
to Purchaser by such Seller, free and clear of any mortgage, security interest,
lien, charge, claim or other encumbrance except the Permitted Exceptions, and
Purchaser shall purchase the Properties for the Purchase Price. Subject to the
terms and conditions of this Agreement, the parties intend to consummate the
sale of each of the nine Properties simultaneously.
(i)    Within one (1) Business Day of the Effective Date, Purchaser shall
deposit with the Title Company the amount of One Hundred Thousand and No/100
Dollars ($100,000.00) as an earnest money deposit (the “Original Earnest
Money”). If Purchaser does not timely deliver the Original Earnest Money as
provided in this Section 2.1, this Agreement shall be null and void, and neither
party shall have any right or obligation hereunder.
(j)    Within sixty (60) days after the Effective Date, Purchaser shall deposit
with the Title Company additional earnest money in the sum of One Hundred
Thousand and No/100 Dollars ($100,000.00) (the “Second Deposit”) by wire
transfer of immediately available federal funds.
(k)    The term “Earnest Money” shall include the Original Earnest Money, the
Second Deposit, and any interest earned thereon as provided herein. The Earnest
Money shall be held by the Title Company pursuant to the terms, conditions and
provisions of this Agreement and shall be

DLI-6447995v8    9

--------------------------------------------------------------------------------




invested by the Title Company in an interest-bearing account at one or more
federally insured national banking institutions so long as Purchaser satisfies
the Title Company’s requirements with respect thereto. All interest accruing on
such sum shall become a part of the Earnest Money and shall be distributed as
part of the Earnest Money in accordance with the terms of this Agreement. The
Earnest Money shall be applied to the Purchase Price due from Purchaser at the
Closing unless otherwise distributed pursuant to the terms of this Agreement.
The Earnest Money is refundable only in the event that this Agreement is
terminated pursuant to Sections 9.1(i), 9.1(ii), 9.1(iii), 9.1(vi) or 9.1(vii).
Except as set forth in the immediately preceding sentence, the Earnest Money is
not refundable to Purchaser under any circumstances and shall be deemed to be
consideration earned in all respects by Sellers for the execution and delivery
of this Agreement.
2.2    Assumption of Liabilities. Upon the terms and subject to the conditions
set forth in this Agreement, Purchaser, as of the Closing Date, shall assume all
of the Assumed Liabilities as to the Properties.
2.3    Purchase Price.
(a)    The Purchase Price shall be subject to adjustment only as set forth in
this Section 2.3 as follows:
(i)    Ground Lease Rents. To the extent Ground Lease Rents payable with respect
to a Ground Leased Property are not passed through to and paid by Tenants under
the Tenant Leases applicable to such Property, and consequently are paid by such
Seller of the Ground Leased Property, such Ground Lease Rents shall be prorated
as of the Closing Date (with such amounts for the Closing Date being charged to
Purchaser). To the extent Ground Lease Rents payable with respect to the Ground
Leased Property are passed through to and are paid by Tenants under the Tenant
Leases applicable to such Property, or to the extent Ground Lease Rents payable
are passed through to and paid directly by any Tenant under a Tenant Lease, such
Ground Lease Rents shall not be prorated.
(ii)    Tenant Lease Rents. All such Tenant Lease Rents payable to Seller shall
be prorated as of the Closing Date; provided, however, that: (A) such amounts
due and payable to a Seller under Tenant Leases with respect to such Seller’s
Property which are, as of the Closing Date, in arrears by not more than one
month and pertain to the month in which Closing occurs shall be purchased by
Purchaser and credited to the applicable Seller so long as such credit shall
apply only to those payments owing from Tenants which, per the Rent Roll
supplied by Sellers at Closing, are otherwise current as to their respective
Tenant Lease Rent obligations; (B) the applicable Seller shall retain sole and
exclusive ownership of any other delinquent amounts and all right, title, power
and authority to enforce payment thereof after the Closing; and (C) Purchaser
shall, after Closing and at the applicable Seller’s reasonable cost and expense,
assist such Seller by all reasonable means in such Seller’s collection of such
delinquent sums. In no event, however, shall Purchaser be required to file, or
threaten to file, any action or proceeding in any court to enforce the
collection or payment of the delinquent sums owed to a Seller; nor shall
Purchaser be required to join in any such action filed by a Seller. In the event
that other revenues or accounts receivable relating to a Property during the
period through and including the day immediately preceding the Closing Date are
received by Purchaser or the Tenant(s) of such Property after the Closing,
Purchaser further agrees that (1) such revenues and accounts receivable proceeds
are the sole property of the applicable Seller, and

DLI-6447995v8    10

--------------------------------------------------------------------------------




(2) Purchaser shall remit, or cause such Tenant(s) to remit, such amounts to the
applicable Seller within five Business Days after the receipt thereof. The
remittance of Tenant Leases Rents and all other revenues and accounts receivable
proceeds to be made to Sellers by Purchaser with respect to the Properties in
accordance with this Agreement is an independent obligation from Purchaser’s
rights and privileges under this Agreement, and Purchaser is not authorized,
without the specific agreement of Sellers to do so, to set-off any sums or
amounts payable to Purchaser against any sums or amounts which may be payable by
Purchaser to Sellers after the Closing or under any agreement or instrument
executed and delivered in conjunction with the Closing. Any leasing commissions
or tenant improvement obligations related to or owed under the Tenant Leases
shall be the sole responsibility of Purchaser, and Sellers shall receive a
credit at Closing for any leasing commissions or costs and expenses for tenant
improvement obligations related to the Tenant Leases that are paid by Sellers
from the Effective Date through the Closing Date.
(iii)    Tenant Security Deposits. As and to the extent a Seller has actually
received and has in its possession as of the Closing such deposits, such Seller
may retain all security deposits and other similar deposits existing under
Tenant Leases relating to such Seller’s respective Property, and Purchaser shall
receive a credit for any such deposits at the Closing. Each Seller of a Ground
Leased Property shall also receive a credit for any similar deposit, if any,
which such Seller has previously placed with another Person under such Ground
Lease.
(iv)    Property Taxes. To the extent Property Taxes with respect to a Property
are the responsibility of such Seller thereof and are not paid by Tenants under
the Tenant Leases applicable to such Property, Property Taxes shall be prorated
as of the Closing Date (with such amounts for the Closing Date being charged to
Purchaser). With respect to a Property where Property Taxes are to be prorated
as of the Closing Date, if Property Taxes payable have not been established for
the Adjustment Year, the proration of such Property Taxes at the Closing will be
based upon the Property Taxes paid by the applicable Seller for the immediately
preceding year in which Property Taxes were paid; provided, however, that
Sellers and Purchaser agree that to the extent the actual taxes for the
Adjustment Year differ from the amount so apportioned at Closing, the parties
hereto will make all necessary adjustments by appropriate payments between
themselves following the Closing, and this provision shall survive the Closing.
(v)    Utility Charges. To the extent water/sewer charges, storm-water charges,
gas, electric, telephone and other utilities maintained and payable with respect
to the operation of a Property are the responsibility of such Seller thereof
prior to or as of the Closing and are not paid by Tenants under the Tenant
Leases applicable to such Property, such utilities shall all be prorated as of
the Closing Date (with such amounts for the Closing Date being charged to
Purchaser). To the extent such utilities are the full and complete
responsibility of, and have been and are paid by, one or more Tenants under the
Tenant Leases applicable to such Property, such utilities shall not be prorated
at Closing. Further, each Seller shall receive a credit at the Closing in an
amount equal to any cash security deposits (to the extent assignable) held by
any utility companies with respect to the Property to be conveyed by such Seller
and shall (to the extent legally permissible) assign to Purchaser at the Closing
all of such Seller’s right, title and interest in and to such security or
similar deposits. To the extent any cash security, surety bonds or other
security placed with any utility provider, together with the associated utility
account, in the name of such applicable Seller are not

DLI-6447995v8    11

--------------------------------------------------------------------------------




assignable or transferable by any one or more of Sellers to Purchaser, then
within two Business Days immediately following Closing, Purchaser shall make its
own arrangements to put in place new accounts, security deposits, all surety
bonds and/or other security required by any utility companies with respect to
the Properties, and each applicable Seller shall thereafter be entitled without
liability to Purchaser to cancel such accounts in its name, cancel any surety
bonds previously furnished by such Seller and seek return of any other deposits
or security previously placed with such utility providers by such Seller.
Purchaser shall indemnify, defend and hold Purchaser harmless from and against
any costs (including reasonable attorneys’ fees and court costs and costs of
investigation), losses, damages, liabilities or expenses incurred by Purchaser
as a result of the loss of any security deposit, surety or other deposit or
security that would have been refunded to a Seller except for the actions of
Purchaser.
(vi)    Business Agreements. To the extent assessments, charges, reimbursement
expenses and/or other expenses, or other fees and costs of operations of a
Property are paid under agreements, including those Business Agreements assumed
by Purchaser pursuant to the General Assignment and under any agreements,
declarations or other instruments comprising portions of the Permitted
Exceptions, are the responsibility of such Seller of a Property prior to or as
of the Closing and are not paid by Tenants under the Tenant Leases applicable to
such Property, such assessments, charges, fees, costs and other expenses shall
all be prorated as of the Closing Date (with such amounts for the Closing Date
being charged to Purchaser). To the extent such assessments, charges, fees,
costs and other expenses of operations of a Property are the full and complete
responsibility of, and have been and are paid by, one or more Tenants under the
Tenant Leases applicable to such Property, such costs and expenses shall not be
prorated at Closing.
(b)    Purchaser shall receive a credit at the Closing against the cash portion
of the Purchase Price due from Purchaser in an aggregate amount equal to the
Earnest Money, and the Earnest Money shall be disbursed and paid to Sellers.
(c)    The Purchase Price shall be adjusted to reflect any expense paid by one
party that the other party has agreed to pay or share pursuant to Section 11.1
or otherwise pursuant to this Agreement.
(d)    After taking into account any adjustments to the Purchase Price as set
forth in Section 2.3(a) hereof, the application of the Earnest Money to the
Purchase Price as set forth in Section 2.3(b) hereof, and the adjustments
pertaining to expenses contemplated by Section 2.3(c) above, Purchaser shall pay
the remainder of the Purchase Price at the Closing by wire transfer of
immediately available funds to an escrow account maintained by Title Company for
delivery to Sellers.
(e)    As soon as possible after the Closing (but not later than sixty (60) days
after the Closing Date except for reconciliation of Property Taxes as provided
in Section 2.4(a)(iv) above that shall survive the Closing indefinitely), the
parties shall reconcile the actual amount of any prorations that were estimated
as of the Closing. To the extent that a party subsequently verifies that the
actual amounts differ from the amounts estimated and so prorated, the parties
agree to remit the correct amount of such items to the appropriate party as and
when they are determined. The terms of this Section 2.3 and each of its
subsections shall survive the Closing.

DLI-6447995v8    12

--------------------------------------------------------------------------------




2.4    Closing.
(a)    Except as otherwise agreed in writing by the parties hereto, the Closing
shall occur on the Closing Date.
(b)    At the Closing, and subject to the other terms and conditions of this
Agreement, each Seller shall deliver to Purchaser with respect to itself and/or
the Property to be conveyed by such Seller the following:
(i)    A certificate from the Secretary of State of the State of Delaware
confirming that such Seller is validly existing and in good standing under the
laws of the State of Delaware;
(ii)    A Closing Certificate, duly executed by such Seller;
(iii)    A General Assignment, duly executed by such Seller;
(iv)    A Tenant Lease Assignment, duly executed by such Seller;
(v)    A Deed, duly executed by such Seller;
(vi)    A Bill of Sale, duly executed by such Seller;
(vii)    A Rent Roll with respect to each Property certified by the managing
member of BH-AW JV to be true and correct in all material respects as of the
Closing Date;
(viii)    A notice addressed to each Tenant of the Property conveyed by such
Seller substantially in the form of Exhibit H hereto advising such Tenant of the
assignment of the Tenant Lease(s) to which it is a party to Purchaser (“Tenant
Notice Letter”);
(ix)    With respect to each Ground Leased Property, a Ground Lease Assignment,
duly executed by the applicable Seller;
(x)    With respect to each Ground Leased Property, a notice addressed to the
Ground Lessor of the Ground Leased Property substantially in the form of
Exhibit I hereto from Seller advising such Ground Lessor of the assignment of
the applicable Ground Lease to Purchaser (“Ground Lease Notice Letter”);
(xi)    A statement, duly executed by such Seller thereof, in form and substance
acceptable to such Seller and under Section 1445 of the Code certifying that
such Seller is not a “foreign person” as that term is used under
Section 1445(b)(2) of the Code;
(xii)    A Closing Statement, duly executed by such Seller thereof; and
(xiii)    All keys, if any, in the possession of such Seller as to the Property
to be conveyed by such Seller to Purchaser.

DLI-6447995v8    13

--------------------------------------------------------------------------------




(c)    At the Closing, and subject to the other terms and conditions of this
Agreement, Purchaser shall deliver, or cause to be delivered, to Sellers the
following:
(i)    A certificate of an authorized representative of Purchaser, dated the
Closing Date, certifying that attached thereto is a true and complete copy of
resolutions adopted by Purchaser authorizing the execution, delivery and
performance of this Agreement and the documents and instruments to be executed
and delivered by Purchaser pursuant hereto, and that all such resolutions and/or
limited liability company documentation are still in full force and effect and
have not been amended or modified;
(ii)    Official certifications from the applicable Governments in a form
acceptable to Sellers confirming that Purchaser is duly formed, validly existing
and in good standing under the laws of its state of organization and the laws of
the State of Florida;
(iii)    A Closing Certificate, duly executed by Purchaser;
(iv)    The funds constituting the remainder of the Purchase Price, as required
under Section 2.3, together with any additional funds as are necessary and/or
appropriate from Purchaser to allow for the payment of all expenses and
disbursements, if any, over and above the Purchase Price as are the obligation
and responsibility of Purchaser and as ultimately set forth on Closing
Statement;
(v)    With respect to each of the Properties, a General Assignment, duly
executed by Purchaser;
(vi)    With respect to each Ground Leased Property, a Ground Lease Assignment,
duly executed by Purchaser;
(vii)    With respect to each of the Properties, a Tenant Lease Assignment, duly
executed by Purchaser;
(viii)    A Tenant Notice Letter to each Tenant under a Tenant Lease, duly
executed by Purchaser;
(ix)    With respect to each of the Properties, a Ground Lease Notice Letter,
duly executed by Purchaser;
(x)    A Closing Statement, duly executed by Purchaser; and
(xi)    Originals of the ROFR Waivers and Ground Lessor Consents.
2.5    Further Assurances. At and from time to time after the Closing, Purchaser
shall execute and deliver to the applicable Seller such additional instruments
or agreements duly executed by Purchaser deemed necessary and/or appropriate by
Sellers to confirm assumption by Purchaser of each of the Assumed Liabilities.
Further, from time to time after the Closing, a Seller shall, with respect to
the Property conveyed by it to Purchaser, upon Purchaser’s reasonable request
and at Purchaser’s sole expense, execute, acknowledge and deliver to Purchaser
such other instruments

DLI-6447995v8    14

--------------------------------------------------------------------------------




of transfer and conveyance and shall take such other actions and execute and
deliver such other documents, certifications and further assurances as Purchaser
may reasonably require to vest more effectively in Purchaser, or to put
Purchaser more fully in possession of (subject in all events to applicable
Permitted Exceptions), the Property conveyed to Purchaser by such Seller, or to
better enable Purchaser to complete, perform and discharge the Assumed
Liabilities. Subject to the other terms and conditions of this Agreement, each
party to this Agreement shall cooperate with the others and shall execute and
deliver to another party such other instruments and documents and take such
other actions as may be reasonably requested from time to time by another party
hereto as necessary to carry out, evidence and confirm the intended purposes of
this Agreement so long as such action does not do not materially increase the
costs to, or liability or obligations of, or limit the rights of, such party in
a manner not otherwise provided for in this Agreement, the Seller Closing
Documents or the Purchaser Closing Documents, as applicable.
2.6    Delivery of Possession. Possession of the Properties sold, transferred
and assigned at the Closing shall be delivered to Purchaser effective as of the
Closing Date, subject to all Permitted Exceptions.
2.7    Allocation of Purchase Price. Each party to this Agreement agrees and
covenants to treat the transactions contemplated by this Agreement for federal
(and applicable state and local) income tax purposes as a sale of the assets of
Sellers for the Purchase Price that shall be allocated among the Properties as
set forth in Exhibit G hereto, and to file all tax returns, reports, and other
forms in a manner consistent with the provisions of this Agreement. No party
will take any position on any tax return, report, or other form, including any
amendment thereto, or reach any settlement or agreement in respect of any audit
which, in any case, is inconsistent with such treatment, unless such party is
advised by legal tax counsel or a certified public accountant that such
inconsistency is mandated by applicable law. If any party reports (or does not
report) any item or matter on such party’s income tax return (including an
information return) in a manner inconsistent with the provisions of this
Agreement, then such party shall notify the other parties of such treatment
before filing such party’s income tax return. In the absence of receiving the
advice of legal tax counsel or a certified public accountant that, in the
applicable party’s reasonable judgment, an inconsistency is mandated by
applicable law, each party shall be liable to the other parties for any
expenses, including professionals’ fees, tax, interest, penalties, or litigation
costs that may arise as a consequence of such inconsistent reporting, such as an
audit by a taxing jurisdiction, as well as additional damages if such party does
not notify the other parties of such inconsistent reporting. Each party agrees
to promptly deliver to the other applicable party or parties any notice from any
taxing or governmental authority relating to taxes for which such other party or
parties are or may be liable under this Agreement. Each party will cooperate
fully with the others to the extent reasonably requested or necessary in
connection with the filing of all such returns and any audit, litigation or
other proceeding.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF SELLERS

DLI-6447995v8    15

--------------------------------------------------------------------------------




Each Seller hereby, individually and on its behalf but not jointly with the
other Sellers, represents and warrants to Purchaser as of the Effective Date of
this Agreement as follows:
3.1    Organization, Qualifications and Power. Such Seller is duly formed and
validly existing under the laws of the state in which it was formed or
organized; and such Seller is qualified or authorized to conduct business in
each state where the failure to be so qualified or authorized could reasonably
be expected to have a material adverse effect upon the business of such Seller.
Such Seller has the power and authority to execute, deliver and perform this
Agreement and the other agreements, documents and certificates contemplated to
be executed and delivered by it pursuant to this Agreement.
3.2    Authorization. The execution, delivery and performance by such Seller of
this Agreement and the other agreements, documents and certificates contemplated
to be executed and delivered by such Seller pursuant to this Agreement at the
Closing have been duly authorized.
3.3    Validity. This Agreement has been duly executed and delivered by such
Seller and constitutes the legal, valid and binding obligation of such Seller
enforceable in accordance with its terms, subject to general equity principles
and to applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws from time to time in effect affecting the enforcement of creditors’ rights.
Each agreement, document and certificate to be executed and delivered by such
Seller hereunder shall, when so executed and delivered in accordance with this
Agreement by such Seller, constitute the legal, valid and binding obligation of
such Seller, enforceable in accordance with its respective terms, subject to
general equity principles and to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws from time to time in effect
affecting the enforcement of creditors’ rights.
3.4    No Broker. No Person is entitled to any real estate commission, finder’s
fees or similar fee arising out of this Agreement or in connection with the
purchase and sale transactions contemplated by this Agreement based on any
agreement or understanding made by BH Member by or on behalf of any Seller.
ARTICLE IV    
COVENANTS OF SELLERS

DLI-6447995v8    16

--------------------------------------------------------------------------------




4.1    Cooperation. Insofar as such conditions are within their reasonable
control or influence, each Seller shall use commercially reasonable efforts to
cause the conditions set forth in Section 7.1 within its direct control to be
satisfied as to the Property owned by it and to facilitate and cause the
consummation of the transactions contemplated hereby; provided, however, that no
Seller shall be required to make or agree to make any payment to any Person
(other than reimbursement of expenses as and to the extent expressly set forth
in this Agreement), guarantee any Business Agreement or Ground Lease or remain
liable for the payment thereof following the Closing Date, agree to any
concessions or amendments to other contracts, leases or arrangements with such
Person in order to obtain any waiver, confirmation, estoppel, consent or
approval, to institute litigation or other adversarial proceedings against any
other Person to obtain any such waiver, confirmation, estoppel, consent or
approval.
4.2    Continued Operations. Except as otherwise provided in this Agreement or
approved by Purchaser, each Seller shall, from the Effective Date through the
Closing, use, operate and lease the Property owned by it in the ordinary course
and consistent with such Seller’s current practices and will not dispose of or
encumber such Property, except for dispositions of Personal Property in the
ordinary course of business or as otherwise permitted by this Agreement. Each
Seller shall, in the ordinary course and consistent with such Seller’s current
practices, negotiate with prospective tenants of the Improvements. No Seller
shall, as long as this Agreement remains in effect prior to the Closing, enter
into any New Tenant Lease or terminate any Existing Tenant Lease prior to the
current expiration date thereof without first obtaining Purchaser’s consent,
which consent shall not be unreasonably withheld or delayed, and which consent
shall be deemed granted if Purchaser does not respond in writing to the
applicable Seller’s request for consent within five Business Days after
Purchaser’s receipt of such request.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to Sellers as follows:
5.1    Organization, Corporate Power and Authorization. Purchaser is an entity
duly organized, validly existing and in good standing under the laws of the
State of Florida and in each other jurisdiction in which it is lawfully required
to qualify to conduct business. Purchaser has the power and authority to
execute, deliver and perform this Agreement and the other agreements, documents
and certificates contemplated to be executed and delivered by it pursuant to
this Agreement.
5.2    Authorization. The execution, delivery and performance by Purchaser of
this Agreement and the other agreements, documents and certificates contemplated
to be executed and delivered by Purchaser pursuant to this Agreement have been
duly authorized by all necessary entity or organizational action or as otherwise
required by law.
5.3    Non-Contravention. The execution and delivery of this Agreement and the
other agreements, documents and certificates contemplated to be executed and
delivered by Purchaser pursuant to this Agreement do not, and the consummation
by Purchaser of the transactions

DLI-6447995v8    17

--------------------------------------------------------------------------------




contemplated hereby and thereby shall not, violate any provision of the
organizational or other formation documents of Purchaser.
5.4    Validity. This Agreement has been duly executed and delivered by
Purchaser and constitutes the legal, valid and binding obligation of Purchaser,
enforceable in accordance with its terms, subject to general equity principles
and to applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws from time to time in effect affecting the enforcement of creditors’ rights.
Each agreement, document, instrument and certificate to be executed and
delivered by Purchaser hereunder shall, when so executed and delivered in
accordance with this Agreement by Purchaser, constitute the legal, valid and
binding obligation of Purchaser, enforceable in accordance with its respective
terms, subject to general equity principles and to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws from time to time in
effect affecting the enforcement of creditors’ rights.
5.5    Litigation. Purchaser is not a party to or subject to any judgment,
decree or order entered in any lawsuit or proceeding brought by any Government
or other Person seeking to prevent the execution of this Agreement or the
consummation of the transactions contemplated hereby and Purchaser has no
knowledge of any such threatened lawsuit or proceeding.
5.6    AS IS, WHERE IS. Purchaser acknowledges, represents and warrants that
Purchaser is familiar with the business and affairs of Sellers and the
Properties, and Purchaser does not need any further information or data relating
to Sellers or the Properties. Purchaser is acquiring the Properties based solely
on its own independent investigation and inspection of the Properties and not in
reliance on any information provided by Sellers. Purchaser acknowledges,
represents and warrants that Purchaser, the Purchaser Related Parties and any
permitted assignee of Purchaser thereof in accordance with Section 11.3 below,
understand and agree that (i) the Property Documents shall be made available for
general information purposes only, (ii) Purchaser, the Purchaser Related Parties
and any permitted assignee of Purchaser in accordance with Section 11.3 below,
shall not have any right to rely on any Property Documents and will not rely
thereon, but rather will rely on inspections and reports performed by or on
behalf of Purchaser, and (iii) BH Member, BH-AW JV and Sellers shall not have
any liability for any inaccuracy in or omission from any of the Property
Documents. THE PROPERTIES, AND ALL RIGHT, TITLE AND INTERESTS OF SELLERS THEREIN
ARE, AS APPLICABLE, TO BE ASSIGNED, TRANSFERRED, CONVEYED AND/OR SOLD BY
SELLERS, AND ARE HEREBY TO BE ACCEPTED BY PURCHASER, AS IS, WHERE IS AND WITH
ALL FAULTS, AND, EXCEPT AS EXPRESSLY SET FORTH HEREIN, WITHOUT ANY
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESSED OR IMPLIED, WRITTEN OR ORAL.
SELLERS HEREBY DISCLAIM, AND PURCHASER INTENDS TO UNCONDITIONALLY WAIVE AND
EXCLUDE, ALL REPRESENTATIONS AND WARRANTIES, INCLUDING ANY AND ALL EXPRESS OR
IMPLIED REPRESENTATIONS AND WARRANTIES AS TO: (i) THE CONDITION OF THE
PROPERTIES OR ANY ASPECT THEREOF (INCLUDING, WITHOUT LIMITATION, THE ASSUMED
BUSINESS AGREEMENTS AND THE PERMITS AND WARRANTIES), INCLUDING ANY AND ALL
EXPRESS, IMPLIED OR STATUTORY REPRESENTATIONS AND WARRANTIES RELATED TO
SUITABILITY FOR HABITATION, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR
PURPOSE; (ii) THE NATURE OR QUALITY OF

DLI-6447995v8    18

--------------------------------------------------------------------------------




CONSTRUCTION, STRUCTURAL DESIGN OR ENGINEERING OF ANY OF THE IMPROVEMENTS;
(iii) THE QUALITY OF THE LABOR OR MATERIALS INCLUDED IN ANY OF THE IMPROVEMENTS;
(iv) THE SOIL CONDITIONS, DRAINAGE, TOPOGRAPHICAL FEATURES OR OTHER CONDITIONS
OF THE PROPERTIES OR WHICH AFFECT ANY ASPECTS THEREOF; (v) ANY FEATURES OR
CONDITIONS AT OR WHICH AFFECT THE PROPERTIES OR ANY THEREOF WITH RESPECT TO ANY
PARTICULAR PURPOSE, USE, DEVELOPMENTAL POTENTIAL, CASH FLOW OR OTHERWISE;
(vi) ALL EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES CREATED BY ANY
AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTIES OR ANY
ASPECTS THEREOF OR ANY OF THE ASSUMED BUSINESS AGREEMENTS OR PERMITS AND
WARRANTIES; (vii) ANY ENVIRONMENTAL, GEOLOGICAL, METEOROLOGICAL, STRUCTURAL OR
OTHER CONDITION OR HAZARD OR THE ABSENCE THEREOF HERETOFORE, NOW OR HEREAFTER
AFFECTING IN ANY MANNER THE PROPERTIES OR ANY THEREOF; (viii) CLAIMS REGARDING
DEFECTS WHICH WERE NOT OR ARE NOT DISCOVERABLE; (ix) PRODUCT LIABILITY CLAIMS IN
ANY MANNER RELATED TO THE PROPERTIES OR ANY ASPECTS THEREOF; (x) ANY LAWS
APPLICABLE TO THE PROPERTIES OR THE COMPLIANCE BY SELLERS OR THE PROPERTIES WITH
ANY SUCH LAWS; (xi) ANY REVENUES OR EXPENSES GENERATED BY OR ASSOCIATED WITH THE
PROPERTIES OR THE TRANSACTIONS CONTEMPLATED HEREIN; AND (xii) ALL OTHER EXPRESS,
IMPLIED OR STATUTORY WARRANTIES AND REPRESENTATIONS BY SELLERS, BH MEMBER OR
BH-AW JV WHATSOEVER.
5.7    No Broker. No Person is entitled to any real estate commission, finder’s
fees or similar fee arising out of this Agreement or in connection with the
purchase and sale transactions contemplated by this Agreement based on any
agreement or understanding with Purchaser made by Purchaser on behalf of itself
or on behalf of BH-AW JV or any of Seller.
5.8    Patriot Act. Purchaser is not listed in Executive Order 13224, and
Purchaser has no present, actual knowledge that any other persons or entities
holding any legal or beneficial interest whatsoever in any member of Purchaser
are included in, owned by, controlled by, knowingly acting for or on behalf of,
knowingly providing assistance, support, sponsorship or services of any kind to,
or otherwise knowingly associated with any of the persons or entities referred
to or described in Executive Order 13224, or banned or blocked person, entity,
nation or transaction pursuant to any law, order, rule or regulation that is
enforced or administered by the Office of Foreign Assets Control. Purchaser is
in compliance with all applicable provisions of the USA Patriot Act of 2001,
Pub. L. No. 107-56.
ARTICLE VI    
ADDITIONAL COVENANTS OF PURCHASER

DLI-6447995v8    19

--------------------------------------------------------------------------------




6.1    Cooperation and Purchaser’s Performance. Insofar as such conditions are
within their reasonable control or influence, Purchaser shall use commercially
reasonable efforts to cause the conditions set forth in Section 7.2 within its
direct control to be satisfied and to facilitate and cause the consummation of
the transactions contemplated hereby. After the Closing, Purchaser shall
promptly pay as they become due all amounts and otherwise perform and fulfill
all obligations of Sellers under the Assumed Liabilities relating to the
Properties and otherwise perform and fulfill all other obligations with respect
to the Properties to the extent relating to the period commencing on the Closing
Date. The provisions of this Section 6.1 shall survive Closing in all respects.
6.2    Property Documents and Access to Properties.
(a)    AW Manager and AW Investor on behalf of themselves and any affiliates
(including, without limitation, AW Property Services, LLC) shall not deliver any
Property Documents to any Investor or provide any Investor or other Purchaser
Related Parties with access to the Properties until execution of a
confidentiality agreement executed by such Investor on behalf of itself and
Purchaser Related Parties and delivered to BH-AW JV and Sellers. All of the
Property Documents and any other information and material furnished or made
available to Purchaser or any Purchaser Related Parties regarding the Properties
or obtained by Purchaser or any Purchaser Related Parties in the course of its
investigation of the Properties will be treated as confidential information by
Purchaser and Purchaser Related Parties. Neither Purchaser nor Purchaser Related
Parties will divulge any such information prior to Closing except as required by
law or as reasonably necessary for the limited purpose of analyzing and
investigating such information for the purpose of consummating the transaction
contemplated by this Agreement. In the event the Closing does not occur,
Purchaser shall, and shall cause Purchaser’s Related Parties to, destroy copies
of the Property Documents and any other information and material obtained by
Purchaser and Purchaser’s Related Parties. The provisions of this Section 6.2(a)
will survive the Closing or any termination of this Agreement.
(b)    From and after the Effective Date and the delivery of the confidentiality
agreement required by Section 6.2(a), Purchaser and/or Purchaser Related Parties
shall have the right to enter and inspect the Properties during business hours,
subject to the rights of each Tenant and any restrictions under the applicable
Ground Lease. All activities by Purchaser and any Purchaser Related Parties
shall be coordinated through the managing member of BH-AW JV, including, but not
limited to, contact with any Tenant, and the managing member of BH-AW JV shall
have the right to have a representative present during meetings with any Tenant.
All inspections shall occur during business hours at times agreed upon by the
managing member of BH-AW JV and Purchaser and shall be conducted so as not to
unreasonably interfere with use of the Properties or Tenants.
(c)    In no event shall Purchaser or any Purchaser Related Parties perform any
physically invasive testing or any testing involving sampling without obtaining
the managing member of BH-AW JV’s prior written consent, which may be withheld
in its sole discretion. Purchaser shall, and shall cause any Purchaser Related
Parties and their affiliates, representatives, agents or consultants to, use its
best efforts to minimize any disruption or interference caused by any such
testing and will promptly repair damage caused by such testing.

DLI-6447995v8    20

--------------------------------------------------------------------------------




(d)    Purchaser shall, and shall cause any Purchaser Related Parties to,
indemnify, defend and hold BH Member, BH-AW JV, Sellers and the Properties
harmless of and from any and all losses, liabilities, costs, expenses
(including, without limitation, reasonable attorneys’ fees and costs of court),
damages, liens, claims (including, without limitation, mechanics’ or
materialmen’s liens or claims of liens), actions and causes of actions arising
from or relating to Purchaser’s or any Purchaser Related Parties’ entrance upon
the Properties to test, study, investigate or inspect the same or any part
thereof, whether pursuant to this Article VI or otherwise. Purchaser on behalf
of itself and on behalf of any Purchaser Related Parties further waives and
releases any claims, demands, damages, actions, causes of action or other
remedies of any kind whatsoever against BH Member, BH-AW JV or Sellers for
property damages or bodily and/or personal injuries to Purchaser or any
Purchaser Related Parties arising out the entry on and inspection of the
Properties or use in any manner of the Properties by Purchaser or any Purchaser
Related Parties. The foregoing indemnity and release shall expressly survive the
Closing or the earlier termination of this Agreement.
6.3    Title and Survey. Purchaser shall, within 15 days after the Effective
Date of this Agreement, cause Title Company, either itself or, if so elected by
Purchaser, through the law firm of Jones Foster Johnston & Stubbs, P.A.,
801 Maplewood Drive, Suite 22-A, Jupiter, Florida 33458 (“Title Company’s
Agent”) as authorized issuing agent for Title Company with the issuance of an
insured closing letter, to issue a leasehold owner’s title commitment with
respect to the Ground Leased Properties (a “Leasehold Owner’s Title Commitment”)
or an owner’s title commitment with respect to the Fee Owned Property (an
“Owner’s Title Commitment”) pursuant to which the Title Company shall agree to
issue, at Closing, to Purchaser or its permitted assignee, a Leasehold Owner’s
Title Policy with respect to each Ground Leased Property and an Owner’s Title
Policy with respect to each Fee Owned Property on the most currently available
and applicable American Land Title Association form in amount of the Purchase
Price allocated to such Property. The managing member of BH-AW JV shall execute
and deliver any owner’s title affidavit that may be required by Title Company or
Title Company’s Agent in connection with the issuance of any Leasehold Owner’s
Title Policy or an Owner’s Title Policy obtained by Purchaser for any of the
Properties. Purchaser shall have the right to obtain Surveys at its sole cost
and expense. The provisions of this Section 6.3 shall survive Closing in all
respects.
6.4    Business Agreements. Purchaser shall assume at Closing all Business
Agreements relating to each Property to be acquired by Purchaser pursuant to the
General Assignment for such Property, and Purchaser shall provide written notice
to Sellers no later than ten Business Days prior to the Closing Date that
identifies those Business Agreements which Purchaser has elected to assume as of
the Closing Date. Notwithstanding anything to the contrary herein, Purchaser
shall assume all Business Agreements that a Seller cannot terminate by providing
thirty days notice or without the payment of a penalty, termination fee or other
charge, and Purchaser shall be responsible for obtaining any consents of any
Person required for the assignment of such Business Agreements.
6.5    Ground Lessors Consents and ROFR Waivers. Purchaser shall be responsible
for obtaining the Ground Lessors Consents and ROFR Waivers on or prior to the
Closing Date but no later than the Outside Closing Date. Purchaser shall keep BH
Member, BH-AW JV and Sellers apprised of any discussions with Ground Lessors
regarding the request for the Ground Lessor Consents and ROFR Waivers and
provide BH Member and Sellers with copies of all written

DLI-6447995v8    21

--------------------------------------------------------------------------------




correspondence and agreements with Ground Lessors regarding the Ground Lessor
Consents and ROFR Waivers.
ARTICLE VII    
CONDITIONS PRECEDENT
7.1    Purchaser’s Conditions. Purchaser’s obligations to close under this
Agreement are subject to the satisfaction of the following conditions precedent:
(e)    All representations and warranties of Sellers in Article III of this
Agreement shall be true in all material respects at and as of the Closing Date,
and Sellers shall have delivered to Purchaser a certificate to such effect dated
as of the Closing Date;
(f)    Sellers shall have each performed and complied in all material respects
with all of its respective obligations under this Agreement that are to be
performed or complied with by such Seller on or prior to the Closing Date;
(g)    Sellers shall have delivered to Purchaser the items required by
Section 2.4(b); and
(h)    No proceeding challenging this Agreement or the transactions contemplated
hereby or seeking to prohibit, alter, prevent, or materially delay the Closing
of the transactions contemplated hereby shall have been commenced by any Person.
In the event that any of the conditions set forth in this Section 7.1 is not
satisfied, in the reasonable judgment of Purchaser, on or prior to the Closing
Date, then Purchaser shall have the option to either (x) to waive such
unsatisfied condition(s) and proceed in accordance with the terms of this
Agreement as to all Properties, (y) to terminate this Agreement as to all
Properties by providing written notice of termination to Sellers prior to or at
the Closing, or (z) to exercise its rights under Article IX hereof, as
applicable.
7.2    Sellers’ Conditions. The obligations of Sellers hereunder to close are
subject to satisfaction of each of the following conditions precedent:
(a)    All representations and warranties of Purchaser in this Agreement shall
be true on and as of the Closing Date, and Purchaser shall have delivered to
Sellers a certificate to such effect dated as of the Closing Date;
(b)    Purchaser shall have performed and complied in all material respects with
all of its covenants and obligations under this Agreement which are to be
performed or complied with by Purchaser on or prior to the Closing Date;
(c)    Purchaser shall have delivered to Sellers the items required by and
performed their obligations under Section 2.4(c);
(d)    No proceeding challenging this Agreement or the transactions contemplated
hereby or seeking to prohibit, alter, prevent, or materially delay the Closing
of the transactions contemplated hereby shall have been commenced by any Person;
and

DLI-6447995v8    22

--------------------------------------------------------------------------------




(e)    Purchaser shall have obtained all ROFR Waivers and Ground Lessor
Consents, and such ROFR Waivers shall be in full force and effect and have not
been rescinded by Ground Lessors and no Ground Lessors shall have elected,
asserted or attempted to assert that Ground Lessors have any further rights to
acquire the Properties if the Properties are sold in accordance with the terms
and conditions of this Agreement to Purchaser or its permitted assignee(s) in
accordance with Section 11.3 below.
In the event that any condition to Sellers’ obligations to close set forth in
this Section 7.2 is not satisfied on or prior to the Closing Date, then Seller
shall have the option to either (x) to waive such unsatisfied condition(s) and
proceed in accordance with the terms of this Agreement as to all Properties,
(y) to terminate this Agreement as to all Properties by providing written notice
of termination to Purchaser prior to or at the Closing, or (z) to exercise its
rights under Article IX hereof, as applicable.
ARTICLE VIII    
INDEMNIFICATION
8.1    Purchaser’s Claims. Each Seller shall, individually but not jointly with
any of the other Sellers, indemnify, defend and hold Purchaser harmless from and
against any costs (including reasonable attorneys’ fees and court costs and
costs of investigation), losses, damages, liabilities or expenses incurred by
Purchaser as a result of the following:
(f)    The breach by such Seller of its representations and warranties made in
Article III of this Agreement by such Seller;
(g)    The non-fulfillment by such Seller of any covenant, agreement or
obligation to be performed by such Seller under or pursuant to this Agreement or
any of the Seller Closing Documents;
(h)    Any litigation, proceedings, controversies or claims relating to the
Property owned by such Seller and arising from, in connection with or incident
to any occurrence pertaining to such Seller’s ownership of the Property prior to
the Closing Date; or
(i)    Except as set forth in this Agreement, any claim for brokerage
commissions, finder’s fees or other commissions relative to this Agreement or
any of the Seller Closing Documents and asserted by or on behalf of any broker
or finder claiming to have been retained by BH Member on behalf of itself or any
Seller.
8.2    Sellers’ Claims. Purchaser shall indemnify, defend and hold BH Member,
BH-AW JV and each Seller harmless from and against all costs (including
reasonable attorneys’ fees and court costs and costs of investigation), losses,
damages, liabilities or expenses incurred by BH Member, BH-AW JV and/or any
Seller as a result of the following:
(a)    The breach of any of Purchaser’s representations and warranties made in
this Agreement;

DLI-6447995v8    23

--------------------------------------------------------------------------------




(b)    The non-fulfillment of any covenant, agreement or obligation to be
performed by Purchaser under or pursuant to this Agreement, any of the Purchaser
Closing Documents or any other agreements or instruments executed and delivered
by Purchaser in connection with this Agreement;
(c)    Any claim for brokerage, finder’s fees or other commissions, relative to
this Agreement or any of the Purchaser Closing Documents and asserted by or on
behalf of any broker or finder claiming to have been retained by Purchaser on
behalf of itself, BH-AW JV or any Seller or to have rendered services on behalf
of Purchaser, BH-AW JV or any Seller based on discussions with Purchaser; or
(d)    Any litigation, proceedings, controversies or claims relating to the
Properties and arising from, in connection with or incident to any occurrence on
or subsequent to the Closing Date.
8.3    Defense of Third Party Claims.
(a)    In the event of any claim by a Person not a party to this Agreement with
respect to any matter to which Sections 8.1(c) and (d) or 8.2(c) and (d)
relates, the indemnified party, after not less than thirty (30) days’ prior
written notice to the indemnifying party containing the terms of the proposed
settlement, may make settlement of such claim, and such settlement shall be
binding on the parties hereto for the purposes of this Section 8.3; provided,
however, that, if within such thirty (30) day period, the indemnifying party
shall have requested the indemnified party to contest any such claim at the
expense of the indemnifying party, the indemnified party shall promptly comply,
and the indemnifying party shall have the right to direct the defense of such
claim or any litigation based thereon at its own expense through counsel of its
own choosing. The indemnified party also shall have the right to participate in
the settlement of any such claim or in any such litigation so long as its
participation is at its own expense and with the understanding that the
indemnifying party may settle in its own discretion at its sole expense so long
as any such settlement provides for a complete release and discharge of the
indemnified party and does not impose any liabilities or obligations on the
indemnified party. Any payment or settlement made by the indemnifying party in
such contest, together with the total expense thereof, shall be binding on the
indemnified party and the indemnifying party for the purposes of this
Section 8.3.
(b)    In the event that any litigation, proceeding, controversy, claim or other
matter is initiated by a third Person against Purchaser, a Seller and any other
party to this Agreement, and Purchaser or such Seller is obligated or
potentially obligated to indemnify, defend and hold the other parties harmless
under this Article VIII, the indemnified or potentially indemnified party will
reasonably cooperate with the indemnifying or potentially indemnifying party
with respect to the investigation and defense of such litigation, proceeding,
controversy or claim or other matter.
8.4    Survival of Representations and Warranties.
(a)    The representations and warranties of a Seller contained in this
Agreement or any certificate delivered by or on behalf of a Seller pursuant to
this Agreement or in connection with the transactions contemplated herein shall
survive the Closing for a period of 30 days after the earlier of the (i) the
Closing or (ii) the prior termination of this Agreement.

DLI-6447995v8    24

--------------------------------------------------------------------------------




(b)    Except for those representations and warranties of Purchaser under
Sections 5.6, 5.7 and 5.8, which representations and warranties thereunder shall
survive Closing or any earlier termination of this Agreement indefinitely, the
representations and warranties of Purchaser contained in this Agreement or any
certificate delivered by or on behalf of Purchaser pursuant to this Agreement or
in connection with the transactions contemplated herein shall survive the
consummation of the transactions contemplated herein and shall continue in full
force and effect for a period of 30 days after the earlier of the (i) the
Closing or (ii) the prior termination of this Agreement.
(c)    Purchaser may not assert any claim against a Seller for breach of any
covenant contained in Article IV and all such claims shall be deemed to be
waived as of the Closing Date.
ARTICLE IX    
TERMINATION; DEFAULT
9.1    Termination. This Agreement may, subject to, as applicable, the parties’
respective notice and cure rights provided for in Section 9.2, be terminated as
follows:
(i)    At any time by the mutual consent of Sellers and Purchaser;
(ii)    By Purchaser because of the failure of any condition set forth in
Sections 1.3(b) or 7.1 hereof as provided therein;
(iii)    By Purchaser if Sellers fail to comply with their respective
obligations under this Agreement to close the transactions contemplated hereby;
(iv)     By Sellers because of the failure of any condition set forth in
Sections 1.3(b) or 7.2;
(v)    By Sellers if Purchaser fails to comply with its obligations under this
Agreement to close the transactions contemplated hereby;
(vi)    By Purchaser as provided in Section 10.1 or Section 10.2; or
(vii)     By Sellers if Sellers are unable to obtain the approval of the board
of directors of Behringer Harvard Opportunity REIT II, Inc. by July 15, 2013.
9.2    Default.
(c)    In the event that a Seller fails to comply with its obligations under
this Agreement to close the transactions contemplated hereby, and such failure
shall continue for two Business Days after delivery of written notice thereof
from Purchaser, Purchaser may, at its only remedies elect to either
(i) terminate this Agreement pursuant to Section 9.1(iii) by giving written
notice of termination to Sellers, upon which Title Company shall return the
Earnest Money to Purchaser and Purchaser and Sellers shall be relieved of any
further obligations hereunder except for the obligations hereunder that
specifically survive the termination of this Agreement, or (ii) seek specific
performance of this Agreement. Unless Purchaser has filed an action for specific
performance, and such action is pending, Purchaser shall not have the right or
authority to place a lis pendens against

DLI-6447995v8    25

--------------------------------------------------------------------------------




any portion of any Property, and Purchaser hereby waives and releases any right
it may have under applicable law to file any lis pendens absent such pending
action.
(d)    In the event that Purchaser fails to comply with its obligations under
this Agreement to close the transactions contemplated hereby, and such failure
shall continue for two Business Days after delivery of written notice thereof
from Sellers, Sellers may, as its only remedies elect to (i) terminate this
Agreement pursuant to Section 9.1(v) by giving written notice of termination to
Purchaser, upon which Title Company shall pay the Earnest Money to Sellers as
liquidated damages, and Purchaser and Sellers shall be relieved of any further
obligations hereunder except for the obligations hereunder that specifically
survive the termination of this Agreement, or (ii) enforce the rights and the
remedies provided for in Section 12.7 below.
ARTICLE X    
CASUALTY AND CONDEMNATION
10.1    Casualty Before Closing. In the event of damage to or destruction of all
or any portion of the Improvements comprising portions of a Property by fire or
other casualty prior to the Closing, Sellers shall promptly notify Purchaser. If
Material Damage shall occur to any Property, Purchaser shall have, as its sole
and exclusive remedy, upon written notice to BH Member and Sellers within
fifteen (15) days following notice by the applicable Seller to Purchaser of such
casualty, or on the Closing Date, whichever occurs first, to either:
(a) terminate this Agreement in its entirety with the Earnest Money returned to
Purchaser, and the parties hereto shall have no further rights or obligations
hereunder except for such rights and obligations as expressly survive
termination of this Agreement; or (b) elect to have the affected Property remain
part of the Properties to be conveyed pursuant to this Agreement with no
reduction in the Purchase Price but the right to receive an assignment of all
available casualty insurance proceeds to which such applicable Seller is
entitled under existing insurance coverages with respect to the damaged
Improvements comprising portions of such Property (excluding the proceeds of any
business interruption or loss of rental insurance), together with crediting the
Purchaser with the amount of any applicable deductibles under such policies if
payable by such Seller and not by the Ground Lessor under a Ground Lease, if
applicable, or Tenants under Tenant Leases but in all cases subject to the
terms, conditions, rights and privileges of the Ground Lessor under the Ground
Lease and Tenants under the applicable Tenant Leases, respectively.
10.2    Condemnation Before Closing. In the event of a threatened condemnation
or other exercise of the power of eminent domain with respect to all or any
portion of the Land or Improvements comprising portions of a Property prior to
the Closing that BH Member reasonably concludes will affect a Material Portion
of any of the Properties, Purchaser shall have, as its sole and exclusive
remedy, upon written notice to BH Member and Sellers within fifteen (15) days
following notice by the applicable Seller to Purchaser of such condemnation, or
on the Closing Date, whichever occurs first, to either: (a) terminate this
Agreement in its entirety with the Earnest Money returned to Purchaser, and the
parties hereto shall have no further rights or obligations hereunder except for
such rights and obligations as expressly survive termination of this Agreement;
or (b) elect to have the affected Property remain part of the Properties to be
conveyed pursuant to this Agreement with no reduction in the Purchase Price but
the right to receive an assignment of

DLI-6447995v8    26

--------------------------------------------------------------------------------




any award resulting from such condemnation or other exercise of the power of
eminent domain subject to the terms, conditions, rights and privileges of the
Ground Lessor and Tenants under the Ground Lease and applicable Tenant Leases,
respectively. Except as described in the first sentence of this Section 10.2, no
condemnation or other exercise of the power of eminent domain with respect to
all or any portion of a Property prior to the Closing shall affect the
obligations of Purchaser hereunder with respect to any Property affected
thereby.
ARTICLE XI    
MISCELLANEOUS
11.1    Expenses. Each party shall pay its own legal, accounting and similar
professional advisor and consultant fees and expenses incidental to the
preparation of this Agreement, the implementation of the provisions of this
Agreement, and the consummation of the transactions contemplated hereby. Except
as set forth in the preceding sentence or as may be the express obligation of a
party under other provisions of this Agreement, (a) Seller shall pay (i) the
costs of the Title Commitments, (ii) the premium costs and fees of obtaining any
Leasehold Owner’s Title Policy and Owner’s Title Policy, if any, for the
Properties as may be required by Purchaser, (iii) all documentary stamp taxes,
and (iv) any and all prepayment penalties, defeasance costs or assumption fees
associated with the prepayment or assumption of the Aviva Loans, and (b)
Purchaser shall otherwise pay any and all other fees, costs and expenses of
whatsoever kind and however associated with the transactions contemplated by
this Agreement and the Closing hereunder, including, without limitation, (i) the
costs of the Surveys, (ii) the premium costs and fees of obtaining any lender’s
title insurance policies, and endorsements to the Leasehold Owner’s Title
Policy, Owner’s Title Policy or lender’s title insurance policies, if any, for
the Properties as may be required by Purchaser or any lender of Purchaser,
(iii) all fees and costs with respect to the sale, conveyance, transfer,
assignment and/or financing and mortgaging of each of the Properties, the
assignment or transfer of any of the Business Agreements or the Ground Leases
and Tenant Leases, and/or the recording or filing of any instruments or
agreements delivered in accordance herewith not specifically paid for by Seller
in Section 11.1(a) above, (iv) any and all escrow and closing fees, charges and
costs assessed by Title Company or any other escrow agent, and (v) any and all
costs associated with the transfer of any Permits and Warranties.
11.2    Contents of Agreement; Parties in Interest; etc. This Agreement, the
Seller Closing Documents and the Purchaser Closing Documents set forth the
entire understanding of the parties with respect to the transactions
contemplated hereby and constitutes a complete statement of the terms of such
transactions. No waiver, amendment, modification or waiver of this Agreement
shall be valid unless evidenced by a written instrument duly executed by all of
the parties. No failure on the part of any party hereto to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof, nor shall any
single or partial exercise preclude any further or other exercise of such or any
other right. Any previous agreements and understandings between or among the
parties regarding the subject matter hereof, whether written or oral, are
superseded by this Agreement, the Seller Closing Documents and the Purchaser
Closing Documents. No party has been induced to enter into this Agreement by any
statement, representation or warranty of the other parties not set forth in this
Agreement, the Seller Closing Documents and the Purchaser Closing Documents and
no party has relied upon any statement, representation or warranty of the other

DLI-6447995v8    27

--------------------------------------------------------------------------------




parties not set forth in this Agreement, the Seller Closing Documents or the
Purchaser Closing Documents.
11.3    Assignment and Binding Effect.
(a)    Except as set forth in Section 11.3(b), Purchaser shall have no right to
assign its rights under this Agreement without the prior written consent of BH
Member to any such assignment, which consent BH Member may grant or withhold in
its sole discretion.
(b)    In conjunction with its execution of this Agreement, and as an exception
to Section 11.3(a) above, Purchaser has advised Sellers and BH Member of its
intention to assign its rights under this Agreement, prior to Closing, to a
to-be-formed entity affiliated with Purchaser (the “Assignee”) and that said
Assignee may further assign its rights under this Agreement with respect to
individual Properties to to-be-formed special purpose entities that are wholly
owned by Assignee; provided, however, that (i) no such assignment(s) shall
affect Purchaser’s liabilities and obligations hereunder or the liability or
obligations of any such Assignee hereunder; (ii) Purchaser shall remain liable
and responsible for the performance of its duties and obligations hereunder
irrespective of any such assignment; and (iii) Purchaser must provide written
notice and a copy of any such assignment to Sellers not less than fifteen (15)
days prior to Closing that reflects an assumption of Purchaser’s obligations
under this Agreement by Assignee.
(c)    Subject to the foregoing provisions of this Section 11.3, all of the
terms and provisions of this Agreement shall be binding upon and inure to the
benefit of and be enforceable by the successors and permitted assigns of Sellers
and Purchaser.
11.4    Notices. All notices, requests and other communications under this
Agreement shall be in writing and shall be either (a) delivered in person,
(b) delivered by a recognized overnight delivery service or (c) sent by
facsimile transmission with confirmed receipt and addressed as follows:

DLI-6447995v8    28

--------------------------------------------------------------------------------




If to a Seller, BH Member or BH-AW JV to:
Behringer Harvard Florida MOB Member, LLC 
15601 Dallas Parkway, Suite 600
Addison, TX 75001
Attn: Executive Vice President of Real Estate
Fax: (214) 655-1610
With a copy to:
Behringer Harvard Opportunity REIT II, Inc.
15601 Dallas Parkway, Suite 600
Addison, TX 75001
Attn: Chief Legal Officer
Fax: (214) 655-1610
With a copy to:
Jones Day
2727 N. Harwood Street
Dallas, TX 75201
Attn: Michelle Brown
Fax: (214) 969-5100
If to AW Manager, AW Investor and/or Purchaser to:
2801 PGA Boulevard, Suite 200 
Palm Beach Gardens, FL 33410
Attn: Peter J. Applefield and Brian K. Waxman
Fax: (561) 689-1255
With a copy to:
Jones, Foster, Johnston & Stubbs, P.A. 
801 Maplewood Drive, Suite 22-A
Jupiter, FL 33458
Attn: Scott L. McMullen
Fax: (561) 746-6933



or at such other address, and to the attention of such other person, as a party
shall give notice as herein provided. A notice, request and other communication
shall be deemed to be duly received if delivered in person or by a recognized
overnight delivery service, when left at the address of the recipient and if
sent by facsimile transmission, upon receipt by the sender of an acknowledgment
or transmission report generated by the machine from which the facsimile
transmission was sent indicating that the facsimile was sent in its entirety to
the recipient’s facsimile number; provided, however, that if a notice, request
or other communication is delivered or served on a day which is not a Business
Day, or after 5:00 p.m. (local time for the recipient) on any Business Day, such
notice or communication shall be deemed to be duly received by the recipient at
9:00 a.m. (local time for the recipient) on the first Business Day thereafter.
11.5    Applicable Laws. This Agreement and the transactions contemplated hereby
shall be governed by and construed in accordance with the Laws of the State of
Florida.
11.6    Exhibits. All Exhibits referred to herein are incorporated herein fully
by reference and are intended to be and hereby are specifically made a part of
this Agreement.
11.7    Severability. Any provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

DLI-6447995v8    29

--------------------------------------------------------------------------------




11.8    Confidentiality. All parties to this Agreement agree that the
information contained herein, and any information exchanged between the parties
in connection with the proposed transactions described herein (including the
terms of the Agreement), is strictly confidential. No party shall disclose the
existence of, or any of the terms contained in, this Agreement, or the substance
of any other discussions between the parties (including any press release or
other manner of publicizing the same), to any other person or entity, without
the prior written consent of the other parties hereto, except to the extent
required by any applicable securities or other laws or as otherwise permitted
herein.
11.9    Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event that any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties hereto and no presumption or burden of
proof shall arise by virtue of the authorship of any of the provisions of this
Agreement.
11.10    Time. Time is and shall be of the essence of this Agreement.
11.11    Days for Performance. If the date for the performance of any obligation
or notification hereunder falls upon a day that is not a Business Day, then such
date shall be read and construed for all purposes herein to mean the next day
which is a Business Day.
11.12    Florida Law Notices.
(a)    “RADON GAS: Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
health department.”
(b)    ENERGY-EFFICIENCY RATING: Purchaser is advised that Purchaser may have
the energy-efficiency rating of the buildings located at the Properties in
Florida determined. Purchaser acknowledges that, with the execution of this
Agreement, Purchaser has independently obtained, a copy of an information
brochure regarding energy-efficiency rating prepared and provided by the Florida
Department of Community Affairs.
(c)    EROSION: Purchaser is advised that the Properties being purchased may be
subject to coastal erosion and to federal, state, or local regulations that
govern coastal property, including the delineation of the coastal construction
control line, rigid coastal protection structures, beach nourishment, and the
protection of marine turtles. Additional information can be obtained from the
Florida Department of Environmental Protection, including whether there are
significant erosion conditions associated with the shoreline of the Properties
being purchased. To the extent applicable to the Properties, Purchaser hereby
waives the right to obtain from any Seller an affidavit with respect to, or a
survey meeting the requirements of Chapter 472 of the Florida Statues
delineating, the location of the coastal construction control line on the
Properties.
(d)    FLOOD ZONE: Purchaser is advised to verify by survey and with appropriate
government agencies which flood zone each of the Properties is in, whether flood
insurance is

DLI-6447995v8    30

--------------------------------------------------------------------------------




required and what restrictions apply to improving the Properties and rebuilding
in the event of casualty. Purchaser hereby agrees that Purchaser accepts the
existing elevation of the buildings and zone designation of the Properties.
11.13    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which, together upon full
execution, shall constitute one and the same instrument.
11.14    No Recording. Purchaser shall not record or file this Agreement or any
short form, memorandum or notice hereof in or with any public or governmental
office.
11.15    Attorneys’ Fees. In the event of any litigation between the parties to
this Agreement, including with respect to the enforcement of any right or
provision herein, the prevailing party, in addition to those damages and other
awards given such party therein, shall be entitled to reasonable attorneys’ fees
and court costs at all trial and appellate levels.
11.16    Limitation Of Liability. Notwithstanding any other provision of this
Agreement, any agreement contemplated by this Agreement, or any rights which
Purchaser might otherwise have at law, equity, or by statute, whether based on
contract or some other claim, any liability of Sellers to Purchaser will be
satisfied only from such Seller’s interest in the applicable Property and the
proceeds thereof, respectively. Without limiting the generality of the
foregoing, BH Member, BH-AW JV and the members, general or limited partners,
shareholders, employees, agents or affiliates of BH Member will not in any
manner be personally or individually liable for the obligations of Sellers
hereunder or the Seller Closing Documents for any claims related to this
Agreement or the Properties. Any liability of either BH Member or BH-AW JV to
Purchaser shall be governed solely by the terms of this Agreement and BH Member,
AW Investor and AW Manager shall not be entitled to any indemnification under
the JV Agreement due to any liability arising by BH Member, AW Manager, AW
Investor or BH-AW JV under this Agreement. The provisions of this Section 11.16
shall survive Closing or termination of this Agreement.




[SIGNATURE PAGES TO FOLLOW]
11.17    

DLI-6447995v8    31

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


 
BH-AW FLORIDA MOB VENTURE, LLC
 
By: Behringer Harvard Florida MOB Member, LLC,
its authorized member
 
By:    
Michael J. O’Hanlon
Chief Executive Officer and President


 
BEHRINGER HARVARD FLORIDA MOB MEMBER, LLC
 
By:    
Michael J. O’Hanlon
Chief Executive Officer and President


 
AW SFMOB INVESTOR, LLC
 
By:    
Brian K. Waxman
Managing Member
 
By:    
Peter J. Applefield
Managing Member
 
AW SFMOB MANAGING MEMBER, LLC
 
By:    
Brian K. Waxman
Managing Member
 
By:    
Peter J. Applefield
Managing Member
 
BW-AW HIALEAH, LLC
 
By:    
James D. Fant
Executive Vice President


 
BW-AW PALMETTO, LLC


DLI-6447995v8

--------------------------------------------------------------------------------




 
By:    
James D. Fant
Executive Vice President


 
BW-AW NORTH SHORE, LLC
 
By:    
James D. Fant
Executive Vice President


 
BW-AW VICTOR FARRIS, LLC
 
By:    
James D. Fant
Executive Vice President


 
BW-AW FMC CENTRAL, LLC
 
By:    
James D. Fant
Executive Vice President


 
BW-AW FMC EAST, LLC
 
By:    
James D. Fant
Executive Vice President


 
BW-AW FMC NORTH, LLC
 
By:    
James D. Fant
Executive Vice President


 
BW-AW FMC MEDICAL MALL, LLC
 
By:    
James D. Fant
Executive Vice President


 
BW-AW FMC LAND, LLC
 
By:    
James D. Fant
Executive Vice President


 
 


DLI-6447995v8

--------------------------------------------------------------------------------









DLI-6447995v8

--------------------------------------------------------------------------------




EXHIBITS
Exhibit     Title
A    Sellers and Properties
B    Form of Bill of Sale
C    Forms of Deeds
D    Form of General Assignment
E    Form of Ground Lease Assignment
F    Form of Assignment and Assumption of Tenant         Leases
G    Allocation of Purchase Price
H    Form of Notice to Tenants under Tenant Leases
I    Form of Notice to Ground Lessor of Assignment
J    Form of Closing Certificate
    





DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit A
to Purchase and Sale Agreement


SELLERS AND THE PROPERTIES

Sellers
Properties
BW-AW Hialeah, LLC
Hialeah Medical Plaza Building located at 777 East 25th Street, Hialeah, FL
BW-AW Palmetto, LLC
Palmetto Medical Center Building located at 7100 West 20th Avenue, Hialeah, FL
BW-AW North Shore, LLC
North Shore Medical Arts Building located at 777 East 25th Street, Hialeah, FL
BW-AW Victor Farris, LLC
Victor Farris Building located at 1411 North Flagler Drive,
West Palm Beach, FL
BW-AW FMC Central, LLC
FMC – Central Building located at 2951 NW 49th Avenue,
Lauderdale Lakes, FL
BW-AW FMC East, LLC
FMC – East Building located at 3001 NW 49th Avenue,
Lauderdale Lakes, FL
BW-AW FMC North, LLC
FMC – North Building located at 4900 West Oakland Park, Lauderdale Lakes, FL
BW-AW FMC Medical Mall, LLC
FMC – Oakland Medical Mall Building located at 4850 West Oakland Park,
Lauderdale Lakes, FL
BW-AW FMC Land, LLC
FMC – Vacant Land located at 5000 W. Oakland Park Blvd., Lauderdale Lakes,
Florida








DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit B
to Purchase and Sale Agreement


Form of Bill of Sale


BILL OF SALE


KNOW ALL MEN BY THESE PRESENTS that the undersigned,
______________________________, a Delaware limited liability company (“Seller”),
for and in consideration of the sum of One and No/100 Dollars ($1.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does hereby agree as follows:


Seller hereby grants, bargains, sells, transfers, sets over and delivers to
_________________________________, a _______________________ (“Purchaser”), all
of Seller’s right, title and interest, if any, in and to any personal property
owned by Seller that is located on the property described on Exhibit A attached
hereto (the “Property”) and used exclusively in connection with the operation,
use, management and maintenance of the Property (collectively, the “Personal
Property”) to the extent Seller has the right to convey such Personal Property
without the approval or consent of any third party or such Personal Property is
not subject to restrictions upon the transfer or disclosure thereof by Seller.


SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR
STATUTORY, WITH RESPECT TO THE PERSONAL PROPERTY, INCLUDING, WITHOUT LIMITATION,
THE SUITABILITY, CONDITION OR FITNESS THEREOF FOR ANY PARTICULAR USE OR PURPOSE.
PURCHASER AGREES THAT THE PERSONAL PROPERTY IS CONVEYED BY SELLER AND ACCEPTED
BY PURCHASER IN AN “AS IS, WHERE IS” CONDITION, AND SELLER SPECIFICALLY
DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR
PURPOSE.


Executed as of the _____ day of ____________, 2013.


_______________________________,
a Delaware limited liability company


By:                             
Printed Name:                         
Title:                             



DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit A
to Bill of Sale


Description of Real Property





DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit C-1
to Purchase and Sale Agreement


Form of Special Warranty Deed
(Fee Owned Property)


SPECIAL WARRANTY DEED


THIS SPECIAL WARRANTY DEED is made to be effective on ___________, 2013, by
BH-AW FMC LAND, LLC, a Delaware limited liability company, whose post office
address is 2801 PGA Boulevard, Suite 220, Palm Beach Gardens, FL  33410 (the
“Grantor”), to _____________________________, a _________________, whose post
office address is 2801 PGA Boulevard, Suite 220, Palm Beach Gardens, FL 33410
(the “Grantee”).


WITNESSETH: that the Grantor, for and in consideration of the sum of TEN AND
NO/100 DOLLARS ($10.00) and other good and valuable considerations to the
Grantor in hand paid by the Grantee, the receipt and sufficiency whereof is
hereby acknowledged, has granted, bargained, sold, aliened, remised, released,
conveyed and confirmed unto the Grantee, and the Grantee’s heirs, successors and
assigns forever, the following described land, situate, lying and being in
Broward County, Florida:


See Exhibit A attached hereto and made a part hereof.


TOGETHER, with all the improvements situate thereon and all the tenements,
hereditaments and appurtenances thereto belonging or in anywise appertaining.


TO HAVE AND TO HOLD, the same in fee simple forever, SUBJECT, however, to those
matters listed on Exhibit B attached hereto and made a part hereof for all
purposes (the “Permitted Exceptions”), without the intent to reimpose same.


AND the Grantor will defend title to said land against the lawful claims of all
persons claiming by, through or under the Grantor, but not otherwise.


[Signature Page Follows]

DLI-6447995v8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Grantor has hereunto set their respective hands and
seals the day and year first above written.


Witnesses:
GRANTOR:



BH-AW FMC LAND, LLC, a Delaware limited liability company


________________________________
Witness signature↑                    By:                         
Print name:                     
Its:                         
____________________________________
Witness signature↑
Print name:




ACKNOWLEDGMENT


STATE OF ______________                §
§:ss:
COUNTY OF _____________            §


The foregoing instrument was acknowledged before me on ___________, 2013, by
_______________, as ___________________ of BH-AW FMC LAND, LLC, a Delaware
limited liability company, on behalf of the company. He is personally known to
me or produced _______________________________ as identification.






                                                    
Notary’s signature↑
Print name here:
Notary Public
State of __________
County of _________
My commission expires:    
{Notary’s Seal}

DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit A
to Special Warranty Deed


Description of Fee Owned Property


 

DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit B
to Special Warranty Deed


Permitted Exceptions





DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit C-2
to Purchase and Sale Agreement


Form of Special Warranty Deed
(Ground Leased Property / Improvements Only)


SPECIAL WARRANTY DEED
(“Improvements Only”)




THIS SPECIAL WARRANTY DEED is made as of the ___ day of _____________, 2013, by
___________________, a Delaware limited liability company (“Seller”), having an
address of 2801 PGA Boulevard, Suite 220, Palm Beach Gardens, Florida 33410, to
____________________, a ________________ (“Purchaser”), having an address of
2801 PGA Boulevard, Suite 220, Palm Beach Gardens, Florida 33410.
Seller, for and in consideration of the sum of Ten Dollars ($10.00) and other
valuable consideration, receipt whereof is hereby acknowledged, hereby grants,
bargains, sells, aliens, remises, releases, conveys and confirms unto Purchaser
and its successors, heirs and assigns, all right, title and interest of Seller
in all buildings, fixtures, structures, and other improvements (collectively the
“Improvements”) located on the real property described on Exhibit A attached
hereto and made a part hereof (the “Land”).
Seller warrants and defends title to the Improvements unto Purchaser, its
successors, heirs and assigns, against the claims of all persons claiming by,
through or under Seller, but not otherwise, subject only to the matters listed
on Exhibit B attached hereto and made a part hereof for all purposes (the
“Permitted Exceptions”).
The Land is the subject of a Ground Lease between ___________________________
(“Ground Lessor”) and Seller, as ground lessee, which Ground Lease is dated
October 8, 2010 (the “Ground Lease”), and a Memorandum of which was recorded in
Official Record Book ___________, Page ___________ of the Public Records of
_______________ County, Florida. Simultaneously with the execution and delivery
of this Special Warranty Deed, Seller and Purchaser have entered into an
Assignment and Assumption of Ground Lease (the “Assignment”), pursuant to which
Seller has assigned to Purchaser the leasehold interest in the Land held by
Seller by virtue of the Ground Lease, which Assignment is to be recorded in the
Public Records of ______________ County, Florida simultaneous with the recording
of this Special Warranty Deed. Upon the termination of the Ground Lease, by
lapse of time or otherwise, all of the Improvements shall, subject to the terms
of the Ground Lease (including without limitation Section 10 thereof), revert to
and become the property of Ground Lessor and shall remain upon the Land without
compensation, allowance or credit to Purchaser or its successors.
TO HAVE AND TO HOLD the Improvements in fee simple unto Purchaser and its
successors, heirs and assigns, forever.

DLI-6447995v8

--------------------------------------------------------------------------------




This Special Warranty Deed does not convey any right, title, or interest in and
to the Land to Purchaser.
IN WITNESS WHEREOF, said Seller has caused this instrument to be duly executed
and delivered by its duly authorized officer, to be effective as of the day and
year first above written.
SELLER:
WITNESSES:


By:                         
Print Name:                        Name:                         
Title:                         
                        
Print Name:                    




STATE OF _______________

COUNTY OF _____________


The foregoing instrument was acknowledged before me this _____ day of
______________, 2013, by ____________________, as ___________ of
__________________________, LLC, a ___________________ limited liability
company, on behalf of the company. [ ] He is personally known to me or [ ]
produced _______________________________ as identification.




                                                    
Print Name:                         
Notary Public
My commission expires:                 


{Notary’s Seal}







DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit A
to Special Warranty Deed (Improvements Only)


Description of Ground Leased Property

DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit B
to Special Warranty Deed (Improvements Only)


Permitted Exceptions



DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit D
to Purchase and Sale Agreement


Form of General Assignment


GENERAL ASSIGNMENT


THIS GENERAL ASSIGNMENT (this “Assignment”) is made and entered into as of the
____ day of ______________, 2013 (the “Effective Date”), by and between
________________________, a Delaware limited liability company (the “Assignor”),
and ________________________, a _______________ (the “Assignee”).


W I T N E S S E T H:


WHEREAS, Assignor and Assignee are parties with others to that certain Purchase
and Sale Agreement, dated as of ___________, 2013 (the “Purchase Agreement”),
pertaining to the sale of Assignor’s right, title and interest in the medical
office building commonly known as ___________________________ with a street
address of [_____________________________] (the “Property”), and located on the
land as described on Exhibit A hereto and incorporated herein by reference; and


WHEREAS, the Purchase Agreement provides that Assignor shall assign to Assignee,
and Assignee shall assume, Assignor’s rights, title and interest in the
following assets to the extent that such assets relate exclusively to the
Property, are held and controlled by Seller and are assignable without the
consent or approval of any other party or such consent has been obtained
(collectively, the “Assigned Rights”): (i) licenses, permits, certificates, or
approvals of any nature issued by any federal, state, local or municipal
government or any department, commission, board, bureau, agency,
instrumentality, unit or taxing authority thereof; (ii) guarantees, warranties
and indemnities, if any, pertaining to, as applicable, the fee ownership of, or
ground lease interest in, the Property; and (iii) any service contract,
equipment lease, maintenance agreements, leasing commission agreements,
contractor agreement, construction contract or other agreement or instrument
affecting all or a portion of the Property or the operation thereof (other than
any Ground Lease or Tenant Lease, as such terms are defined in the Purchase
Agreement) that are listed on Exhibit B hereto.


NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein and in the Purchase Agreement, Assignor and Assignee
agree as follows:


1.    Assignment and Assumption. Assignor hereby assigns to Assignee all of
Assignor’s right, title and interest in and to and all of Assignor’s obligations
under the Assigned Rights, to the extent that such Assigned Rights relate
exclusively to Assignor’s right, title an interest in and to the Property, are
held and controlled by Assignor, and are assignable by Assignor under the terms
and conditions thereof without the consent or approval of any other party or
such consent has been obtained. Assignee hereby accepts all of such right, title
and interest to, in and under the Assigned Rights and, in addition to the
Assumed Liabilities (such term having the same meaning as in the

DLI-6447995v8

--------------------------------------------------------------------------------




Purchase Agreement), assumes all of the obligations of Assignor under the
Assigned Rights arising or accruing on or after the Effective Date.


2.    Indemnification. Assignee agrees to indemnify, defend and hold Assignor
harmless from and against any liability, loss, damage, cost, claim or expense
directly or indirectly related to or in any way associated with the Assumed
Liabilities and Assigned Rights arising from the obligations of Assignee to be
performed on or after the Effective Date. Assignor agrees to indemnify, defend
and hold Assignee harmless from and against any liability, loss, damage, cost,
claim or expense directly or indirectly related to or in any way associated with
the Assumed Liabilities and Assigned Rights arising from the obligations of
Assignor under the Assumed Liabilities and Assigned Rights and incurred during
Seller’s period of ownership prior to the Effective Date. Any claim made by
Assignee or Assignor against the other under this Section 2 shall be made in
accordance with the provisions of Article VIII of the Purchase Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
effective as of the day and year first above written.


ASSIGNOR:


_________________________,

                         a Delaware limited liability company




By:                             
Printed Name:                         
Title:                             




ASSIGNEE:


                        


By:                             
Printed:                         
Title:                             



DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit A
to General Assignment


Description of Ground Leased Property



DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit B
to General Assignment


List of Assigned Business Agreements







DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit E
to Purchase and Sale Agreement


Form of Ground Lease Assignment




ASSIGNMENT AND ASSUMPTION OF GROUND LEASE


THIS ASSIGNMENT AND ASSUMPTION OF GROUND LEASE (the “Assignment”) is made to be
effective as of the ___day of _______________, 2013, by and among
_________________________, a Delaware limited liability company (the
“Assignor”), with an address of 2801 PGA Boulevard, Suite 220, Palm Beach
Gardens, Florida 33410, and ______________________, a _______________ (the
“Assignee”), with and address of 2801 PGA Boulevard, Suite 220, Palm Beach
Gardens, Florida 33410.


W I T N E S S E T H:


WHEREAS, Assignor is the ground lessee of that certain property in
_______________ County, Florida that is described in Exhibit A attached hereto
(the “Ground Leased Premises”), pursuant to that certain Ground Lease dated
October 8, 2010 (the “Ground Lease”) by and between __________________________,
as landlord, and Assignor, as tenant, as evidenced by that certain Memorandum of
Ground Lease which is recorded in Official Record Book _____________,
Page _________ of the Public Records of ________ County, Florida; and


WHEREAS, Assignor wishes to assign all of its right, title and interest in and
to the Ground Lease to Assignee, and Assignee wishes to accept such assignment
and to assume the liabilities, duties and obligations of Assignor under the
Ground Lease as set forth herein.


NOW, THEREFORE, for valuable consideration and the mutual covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, agree as follows:


1.    Assignor hereby assigns all of its right, title and interest as ground
lessee in and to the Ground Lease to Assignee. Assignor warrants that it is the
lawful owner of the lessee’s interest in the Ground Lease, that it has the
right, subject to the consent of the Ground Lessor and waiver of the Ground
Lessor of its purchase right of refusal under the Ground Lease, to assign the
Ground Lease, and that Assignor’s interest is free from encumbrances other than
the Permitted Exceptions (as defined in that certain Purchase and Sale
Agreement, dated as of July __, 2013, between Assignor, Assignee and the other
parties thereto). Assignee hereby accepts such assignment and assumes, effective
on the date hereof (the “Effective Time”), for the benefit of Assignor, all
liabilities, duties and obligations of Assignor as the ground lessee under the
Ground Lease and hereby agrees to be personally bound by and upon all of the
covenants, agreements, terms, provisions and conditions of the Ground Lease on
the part of the ground lessee thereunder to be performed or observed.



DLI-6447995v8

--------------------------------------------------------------------------------




2.    Assignor’s right, title and interest in and to the Ground Lease is hereby
assigned to Assignee, and assumed by Assignee, subject to the Permitted
Exceptions.


3.    EXCEPT AS SET FORTH IN THIS ASSIGNMENT, ASSIGNOR MAKES NO REPRESENTATIONS
OR WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE CONDITION OF
THE GROUND LEASE OR THE GROUND LEASED PREMISES (OR THE IMPROVEMENTS LOCATED ON
THE GROUND LEASED PREMISES), INCLUDING, WITHOUT LIMITATION, THE HABITABILITY,
CONDITION OR FITNESS THEREOF FOR ANY PARTICULAR USE OR PURPOSE. ASSIGNEE AGREES
THAT THE GROUND LEASE AND THE GROUND LEASED PREMISES (AND THE IMPROVEMENTS
LOCATED ON THE GROUND LEASED PREMISES) ARE ACCEPTED BY ASSIGNEE IN AN “AS-IS,
WHERE-IS” CONDITION. Notwithstanding any reference to acreage or square footage
contained in the description of the Ground Leased Premises or any improvements
situated thereon or comprising any portion, Assignor hereby expressly disclaims
any representation or warranty, express or implied, as to the exact amount of
acreage or square footage in the Ground Leased Premises or any such
improvements.


4.    (a)    Assignor shall be responsible for and shall defend, indemnify and
hold Assignee harmless from and against any and all losses, liabilities,
damages, injuries, penalties, fines, costs, expenses and claims of any and every
kind whatsoever (including, without limitation, reasonable attorneys’ fees and
expenses) paid, incurred or suffered by, or asserted against, Assignee (and its
successors and assigns) under the Ground Lease before the Effective Time and
relating to events occurring or liabilities or obligations accruing before the
Effective Time.


(b)    Assignee shall be responsible for and shall defend, indemnify and hold
Assignor harmless from and against any and all losses, liabilities, damages,
injuries, penalties, fines, costs, expenses and claims of any and every kind
whatsoever (including, without limitation, reasonable attorneys’ fees and
expenses) paid, incurred or suffered by, or asserted against, Assignor (and its
successors and assigns) under the Ground Lease on or after the Effective Time
and relating to events occurring or liabilities or obligations accruing on or
after the Effective Time.


5.    This Assignment shall be construed and interpreted in accordance with the
laws of the State of Florida.


6.    This Assignment shall inure to the benefit of the successors and assigns
of the parties hereto.


7.    This Assignment may be executed in any number of counterparts, each of
which shall be deemed an original hereof and all of which together shall
constitute but one Assignment.




[SIGNATURE PAGES TO FOLLOW]



DLI-6447995v8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Assignment to be
effective as of the Effective Time.


ASSIGNOR:




Signed, sealed and delivered            ___________________________, LLC,
in the presence of:                a Delaware limited liability company    


By:                             
Witness                    Print Name:                         
Title:                             
(Typed or Printed Name)


                    
Witness
                    
(Typed or Printed Name)






STATE OF TEXAS
COUNTY OF DALLAS


The foregoing instrument was acknowledged before me this ____ day of __________,
2013, by _______________________, as ________________________ of
______________________, LLC, a Delaware limited liability company, on behalf of
the company. He is personally known to me and did not make an oath.


                                                    
Name:                             
Notary Public, State of Texas
My Commission Expires:             


[NOTARIAL SEAL]







DLI-6447995v8

--------------------------------------------------------------------------------




ASSIGNEE:




Signed, sealed and delivered            
in the presence of:                
                        


By:                             
Witness                    Printed Name:                     
Title:                             
(Typed or Printed Name)


                    
Witness
                    
(Typed or Printed Name)




STATE OF ______________
COUNTY OF _____________


The foregoing instrument was acknowledged before me this ____ day of __________,
2013, by ______________________________, the _______________________________ of
____________________________________, on behalf of the company, and he is
personally known to me and did not make an oath.
                                                    
Name:                             
Notary Public, State of _____________
My Commission Expires:             
[NOTARIAL SEAL]

DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit A
to Assignment and Assumption of Ground Lease


Description of Ground Leased Premises





DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit F
to Purchase and Sale Agreement


Form of Assignment and Assumption of Tenant Leases


This instrument was prepared by:
___________________________
___________________________
___________________________




ASSIGNMENT AND ASSUMPTION OF TENANT LEASES


THIS ASSIGNMENT AND ASSUMPTION OF TENANT LEASES (the “Assignment”) is made as of
the day of _______________, 2013, by and among ______________________, a
Delaware limited liability company (“Assignor”), and
____________________________________, a _________________ (the “Assignee”).


W I T N E S S E T H:


WHEREAS, Assignor is the ground lessee of the real property in __________
County, Florida that is described in Exhibit A attached hereto (the “Land”); and


WHEREAS, Assignor has heretofore leased the improvements constructed on the Land
(the “Improvements”) pursuant to the tenant leases identified upon Exhibit B
attached hereto (collectively, the “Tenant Leases”); and


WHEREAS, concurrently with the delivery of this Assignment and in accordance
with the terms and conditions of that certain Purchase and Sale Agreement, dated
as of _____________, 2013, among Assignor, Assignee and the other parties
thereto (as and if further amended, modified and/or restated, collectively, the
“Purchase Agreement”), Assignor is assigning and/or conveying its right, title
and interests in and to the Land and Improvements to Assignee;


WHEREAS, Assignor also wishes to assign all of its right, title and interest in
and to the Tenant Leases to Assignee, and Assignee wishes to accept such
assignment and to assume the liabilities, duties and obligations of Assignor
under the Tenant Leases as set forth herein;


NOW, THEREFORE, for valuable consideration and the mutual covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, agree as follows:


1.    Except for the Unassigned Rights (as defined herein), Assignor hereby
assigns all of its right, title and interest as landlord in and to the Tenant
Leases to Assignee. For purposes of this Assignment, the term “Unassigned
Rights” shall mean the right of Assignor (i) to receive reimbursement from and
indemnification by the tenant under each Tenant Lease with respect to

DLI-6447995v8

--------------------------------------------------------------------------------




liabilities, claims, obligations or expenses arising or accruing prior to the
Effective Time and relating to such premises leased thereunder or such Tenant
Lease, and (ii) to receive notices from the tenant under the Tenant Lease
intended for the landlord thereunder with respect to acts, omissions or events
occurring prior to the Effective Time. Assignor hereby retains and reserves the
Unassigned Rights. Assignee hereby accepts such assignment and assumes,
effective as of 12:01 a.m. (Eastern Time) on the date hereof (the “Effective
Time”), all liabilities, duties and obligations of Assignor as the landlord
under each Tenant Lease and hereby agrees to be personally bound by and upon all
of the covenants, agreements, terms, provisions and conditions of each Tenant
Lease on the part of the landlord thereunder to be performed or observed.


2.    Assignor’s right, title and interest in and to each Tenant Lease is hereby
assigned to Assignee subject to the terms and conditions of each such Tenant
Lease and the Permitted Exceptions (such term having the same meaning herein as
in the Purchase Agreement). ASSIGNOR MAKES NO REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, WITH RESPECT TO THE CONDITION OF ANY TENANT LEASE OR THE
PREMISES LEASED THEREUNDER (OR THE IMPROVEMENTS COMPRISING ANY PORTION OF SUCH
PREMISES), INCLUDING, WITHOUT LIMITATION, THE HABITABILITY, CONDITION OR FITNESS
THEREOF FOR ANY PARTICULAR USE OR PURPOSE. ASSIGNEE AGREES THAT EACH TENANT
LEASE AND THE PREMISES LEASED THEREUNDER (AND THE IMPROVEMENTS COMPRISING SUCH
PREMISES) ARE ACCEPTED BY ASSIGNEE IN AN “AS-IS, WHERE-IS” CONDITION.


3.    Assignee shall be responsible for and shall defend, indemnify and hold
Assignor harmless from and against any and all losses, liabilities, damages,
injuries, penalties, fines, costs, expenses and claims of any and every kind
whatsoever (including, without limitation, reasonable attorneys’ fees and
expenses) paid, incurred or suffered by, or asserted against, Assignor (and its
successors and assigns) under each Tenant Lease on or after the Effective Time
and relating to events occurring or liabilities or obligations accruing on or
after the Effective Time.


4.    This Assignment shall be construed and interpreted in accordance with the
laws of the State of Florida.


5.    This Assignment shall inure to the benefit of the successors and assigns
of the parties hereto.


6.    This Assignment may be executed in any number of counterparts, each of
which shall be deemed an original hereof and all of which together shall
constitute but one Assignment.



DLI-6447995v8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Assignment to be
effective as of the Effective Time.




ASSIGNOR:
 



_________________________,

a Delaware limited liability company




By:                             
Printed Name:                         
Title:                             




ASSIGNEE:


_____________________________________,
a _________________________


By:                             
Printed Name:                         
Title:                             

DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit A
to Assignment and Assumption of Tenant Leases


Description of Land





DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit B
to Assignment and Assumption of Tenant Leases


See attached Rent Roll





DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit G
to Purchase and Sale Agreement

Allocation of Purchase Price


Sellers
Properties
Purchase Price Allocation
BW-AW Hialeah, LLC
Hialeah Medical Plaza Building
located at 777 East 25th Street, Hialeah, FL


$5,710,827


BW-AW Palmetto, LLC
Palmetto Medical Center Building
located at 7100 West 20th Avenue, Hialeah, FL


$19,046,055


BW-AW North Shore, LLC
North Shore Medical Arts Building
located at 777 East 25th Street, Hialeah, FL


$3,343,843


BW-AW Victor Farris, LLC
Victor Farris Building
located at 1411 North Flagler Drive, West Palm Beach, FL


$30,420,200


BW-AW FMC Central, LLC
FMC – Central Building
located at 2951 NW 49th Avenue, Lauderdale Lakes, FL


$813,365


BW-AW FMC East, LLC
FMC – East Building
located at 3001 NW 49th Avenue, Lauderdale Lakes, FL


$763,555


BW-AW FMC North, LLC
FMC – North Building
located at 4900 West Oakland Park, Lauderdale Lakes, FL


$513,250


BW-AW FMC Medical Mall, LLC
FMC – Oakland Medical Mall Building
located at 4850 West Oakland Park, Lauderdale Lakes, FL


$4,151,715


BW-AW FMC Land, LLC
FMC – Vacant Land
located at 5000 W. Oakland Park Blvd., Lauderdale Lakes, Florida


$4,945








DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit H
to Purchase and Sale Agreement




Form of Notice to Tenants under Tenant Leases
___________, 201__
_____________________________
_____________________________
_____________________________
_____________________________
Re:
Lease, dated _____________, between ______________________ and
__________________________ (the “Lease”)

Dear Sir/Madam:
We have assigned, transferred, conveyed and/or otherwise sold all of our right,
title and interests to the property commonly known as _________________ and
located at __________________________ (the “Property”), of which your leased
premises are a part, to __________________________, a
___________________________ (the “New Owner”). The New Owner has received, and
is now responsible for, your security deposit in the aggregate amount of
$__________ with respect to your Lease. In connection with the sale of the
Property, your Lease has been assigned to the New Owner and the New Owner has
assumed and agreed to perform all of the landlord’s obligations under your Lease
on and after the date of this notice.
From and after the date of this notice, all notices and rent payments should be
made to the order of _____________________________________________________ and
transmitted to: _________________________________________.
If you have any questions, please contact the New Landlord at
_____________________. Thank you.
Very truly yours,
[Insert Signature Blocks for Applicable Seller and Purchaser]







DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit I
to Purchase and Sale Agreement


Form of Notice to Ground Lessor
___________, 2013
_____________________________
_____________________________
_____________________________
_____________________________
Re:
Ground Lease, dated October 8, 2010 (the “Ground Lease”), by and between
____________________ (the “Ground Lessor”), as ground lessor, and
_______________________ (the “Ground Lessee”), as ground lessee, as evidenced by
that certain Memorandum of Ground Lease, which is recorded in Record Book
_____________, Page _________ of the Public Records of ________ County, Florida

Dear Sir/Madam:
Ground Lessee has assigned and transferred the Ground Lessee’s right, title and
interest in the Ground Lease and sold the improvements upon such property to
___________________________________, a ___________________________ (“New Ground
Lessee”). The New Ground Lessee has assumed and agreed to perform all of the
obligations of the ground lessee under the Ground Lease on and after the date of
this notice.
From and after the date of this notice, all notices and other communications
with respect to the Ground Lease should be directed to
__________________________________________ and transmitted to:
_________________________________________.
If you have any questions, please contact the New Ground Lessee at
________________. Thank you.
Very truly yours,
[Insert Signature Blocks for Applicable Seller and Purchaser]





DLI-6447995v8

--------------------------------------------------------------------------------




Exhibit J
to Purchase and Sale Agreement


Form of Closing Certificate


_____, 2013


This Closing Certificate is delivered pursuant to Section 2.4[(b)(ii)/(c)(iii)]
of the Purchase Agreement dated as of July ___, 2013 as the same may have been
amended prior to the date hereof (the “Purchase Agreement”), among Behringer
Harvard Florida MOB Member, LLC, a Delaware limited liability company, BH-AW
Florida MOB Venture, LLC, a Delaware limited liability company AW SFMOB
Investor, LLC, a Florida limited liability company, AW SFMOB Managing Member,
LLC, a Florida limited liability company, the Sellers named and as defined
therein, Behringer Harvard Opportunity II Management Services, LLC, a Texas
limited liability company, and AW Property Services, LLC, a Florida limited
liability company. [____________] hereby certifies to [____________] that:
1.The representations and warranties of [____________] located in Article ____
of the Purchase Agreement are true and correct in all material respects both as
of the date of the Purchase Agreement and at and as of the date hereof as if
made at and as of the date hereof.
2.     [____________] has duly performed or complied in all material respects
with all obligations required by the Purchase Agreement and all other agreements
and instruments contemplated thereby to be performed or complied with by such
party prior to or on the date hereof.
3.    To the knowledge of [____________], no proceeding challenging the Purchase
Agreement or the transactions contemplated thereunder or seeking to prohibit,
alter, prevent, or materially delay the Closing of the transactions contemplated
thereunder has been commenced by any person, entity or governmental authority
against [____________].
4.    The condition precedents set forth in Section 7(e) of the Purchase
Agreement have been satisfied and the representations contained therein are true
and correct at and as of the date hereof as if made at and as of the date
hereof. [Insert only for Purchaser’s Closing Certificate]


IN WITNESS WHEREOF, the undersigned have executed this Closing Certificate as of
the date first written above.
[Insert Signature Block for Certifying Party]






By:     
Name:     
Title:     



DLI-6447995v8